Exhibit 10.4

 

AGREEMENT

 

between

 

COLT DEFENSE LLC

 

and

 

COLT’S MANUFACTURING COMPANY LLC

 

and

 

AMALGAMATED LOCAL NO. 376

 

and

 

UNITED AUTOMOBILE, AEROSPACE,

 

AND AGRICULTURAL IMPLEMENT

 

WORKERS OF AMERICA — UAW

 

APRIL 1, 2012

 

GRAPHIC [g291581ko01i001.jpg]

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARBITRATION — Article XVII

39

 

 

ARMED FORCES SEPARATION PAY ALLOWANCE —Article XVIII

40

 

 

ATTENDANCE POLICY — Article XIII

31

 

 

BIDDING — Article X

23

Duration of assignment

24

Procedure for filling jobs

23

Temporary openings

25

 

 

BULLETIN BOARDS — Article XIV

33

 

 

BUMPING — Article X

15

Job Classifications and Codes

15

Seniority procedure

15

Shift preference

18

 

 

BUSINESS STRUCTURE AND DECISION MAKING PROCESS — Appendix A

54

Structure

54

Cell Member

54

Function

55

Recruitment and Selection

56

Training

56

UAW Cell Steward

55

UAW Chief Steward

55

UAW Shop Chairperson

55

 

 

COMPLETE AGREEMENT — Article XXIV

49

 

 

COST OF LIVING PROVISION — Article XX

45

 

 

DURATION OF AGREEMENT — Article XXIII

48

 

ii

--------------------------------------------------------------------------------


 

ESOP — Appendix L

83

 

 

GAINSHARING AND PROFIT SHARING PROGRAM — Appendix G

71

 

 

GENERAL — Article XIX

41

Apprentices

41

Emergency call procedure

44

Funeral leave

42

Jury duty

43

Medical and sanitary facilities

41

Physical and/or verbal abuse

43

Posting of names of new Production Specialists and Business Unit Managers

44

Sick leave pay

42

 

 

GRIEVANCE PROCEDURE — Article XVI

36

 

 

HOLIDAYS — Article VII

9

Additional days

9

Holiday during leave of absence

10

Holiday falling on Saturday or Sunday

10

Holiday pay

9

 

 

HOURS OF WORK AND OVERTIME — Article VI

3

Equalization of overtime

6

Regular schedule

3

Saturday work

4

Sunday work

4

Work in excess of 8 hours per day

4

Work in excess of 40 hours per week

4

Overtime beyond 50 hours

8

Less than 4 hours work

5

Third shift overtime

5

Notice of weekend overtime requirement

6

 

 

INSURANCE AND PENSION BENEFITS — Appendix C

62

 

iii

--------------------------------------------------------------------------------


 

JOINT PROGRAM FOR MANUFACTURING OPERATIONS — Appendix A

54

 

 

LAYOFF — Article X

26

Layoff in relation to overtime

26

 

 

LEAVE OF ABSENCE — Article XI

26

Civic Activity Leave

29

Conditions of Leave of Absence

27

Emergency Leave

28

FMLA

27

Military Leave

26

Return from Leave

28

Union Leave

28

 

 

LETTERS OF AGREEMENT — Appendix N

83

 

 

MANAGEMENT CLAUSE — Article II

1

 

 

MISSION STATEMENT — Appendix A

54

 

 

NO STRIKE — NO LOCKOUT — Article XXI

45

 

 

OCCUPATIONAL SAFETY & HEALTH — Article XXII

46

 

 

PAST PRACTICES — Article XXV

49

 

 

RECALL — Article X

19

Displaced employees

19

 

 

REPRESENTATION — STEWARDS — Article XV

34

Chief Stewards

34

General Top Committee

35

Shift Grievance Committee

35

Stewards

34

Stewards overtime

35

 

iv

--------------------------------------------------------------------------------


 

RETIREE BENEFITS — Appendix J

76

 

 

SENIORITY — Article X

15

Loss of seniority rights

20

Notice of layoffs

22

Occupational seniority

19

Probationary employees

22

Procedure for extended layoffs

15

Seniority for employees promoted out of bargaining unit

22

Seniority in recall

19

Seniority list

23

Seniority rights conditional on ability

19

Seniority rights to elected union reps

20

Temporary layoff

21

 

 

SEVERENCE PAY — Appendix D

67

 

 

SUBCONTRACTING AND MAINTENANCE OF OPERATIONS — Appendix K

79

 

 

SUCCESSORSHIP — Appendix I

75

 

 

TRAINING — Appendix E

70

 

 

UNION MEMBERSHIP ON BOARD OF DIRECTORS — Appendix M

83

 

 

UNION SECURITY — Article IV

2

Check-off Union Dues

3

Union Shop

3

 

 

VACATION — Article VIII

10

AER

12

Buyback

14

Eligibility

11

 

v

--------------------------------------------------------------------------------


 

Exceptions

13

Notification of Vacation Shutdown

13

Time of Shutdown

13

Vacation Bonus Eligibility

12

Vacation Pay

11

Vacation Schedule

13

 

 

WAGES — Article IX

15

 

 

WAGES — Appendix B

57

 

 

WARNINGS AND DISCHARGES — Article XII

30

 

 

401-K PLAN — Appendix H

75

 

vi

--------------------------------------------------------------------------------


 

AGREEMENT

 

AGREEMENT entered into as of the April 1, 2012 between Colt Defense LLC and
Colt’s Manufacturing Company LLC its successor and assigns, hereinafter jointly
referred to as “CDC and CMC” and AMALGAMATED LOCAL NO. 376 and UNITED
AUTOMOBILE, AEROSPACE, AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,
hereinafter referred to as the “Union”.  The Companies and Union agree that the
ratified contract will apply in full force between UAW 376 and Colt Defense LLC
and Colt Manufacturing Company LLC.

 

ARTICLE I

 

Purpose

 

SECTION 1.  The purpose of this agreement is to provide orderly collective
bargaining relations between CDC and CMC and the Union, to assure prompt and
equitable disposition of grievances and to provide fair wages, hours and working
conditions for employees covered by this agreement.

 

SECTION 2.  CDC and CMC and the Union agree that they will not discriminate
against any employee covered by this agreement because of race, creed, color,
sex, age, religion, or national origin.  Also covered in this nondiscrimination
clause are Vietnam Veterans, Disabled Veterans and disabled individuals.  CDC
and CMC agree not to discriminate against an employee because of his Union
membership, activities or office.

 

ARTICLE II

 

Management

 

SECTION 1.  Nothing herein contained shall be construed as limiting the right of
CDC and CMC to manage and direct the working forces, including the right to
hire, transfer, promote, suspend or discharge for cause any employee in order to
maintain discipline and efficiency in production, to relieve employees from duty
because of lack of work or

 

1

--------------------------------------------------------------------------------


 

other cause deemed sufficient to the Companies to determine the methods,
processes and means of manufacture, the speed of operations, the schedule of
production, to introduce new or improved products, methods or facilities, and to
extend, limit or curtail operations when in their sole discretion they may deem
it advisable to do so, except as hereinafter modified.

 

ARTICLE III

 

Recognition

 

SECTION 1.  CDC and CMC recognize the Union as the sole and exclusive
representative of CDC and CMC’s employees, for purposes of collective
bargaining.  The term “employee” as used in this agreement shall exclude all
supervisory employees with authority to hire, promote, discipline, discharge or
otherwise effect changes in the status of employees or effectively recommend
such action, all clerical employees (with the exception of stock clerks and
timekeepers), engineers, draftsmen, time study and methodsmen, and all other
professional employees, private chauffeurs, Main Office janitors, watchmen and
guards.

 

ARTICLE IV

 

Union Security

 

SECTION 1.  All present employees within the bargaining unit on the effective
date of this agreement shall within thirty days thereafter, as a condition of
employment, become and remain members of the Union in good standing.

 

SECTION 2.  Employees in the bargaining unit who have not on the effective date
of this agreement completed thirty days of employment with CDC and CMC shall, as
a condition of employment, within thirty days after the effective date of this
agreement or at the expiration of thirty days of employment, whichever period is
longer, become and remain members of the Union in good standing.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.  All new employees hired during the life of this agreement, shall, as
a condition of employment, within thirty days after date of hire or thirty days
after the signing of this agreement, whichever period is longer, become the
remaining members of the Union in good standing.

 

SECTION 4.  CDC and CMC agree that it will check off from the pay of each
employee who is a member of the Union and authorizes CDC and CMC to do so by
written authorization, monthly dues of [*] and, in addition, if such employee
becomes a member of the Union after the execution of this agreement, an
initiation fee.  CDC and CMC shall transmit the monies so collected to a
properly accredited representative of the Union on or before the fifteenth day
of each month.

 

SECTION 5.  CDC and CMC will give to each present employee and to all new
employees as they are hired, a printed copy of this agreement.

 

ARTICLE V

 

Joint Program for Manufacturing Operations

 

SECTION A.  Provisions with regard to the Joint Program for Manufacturing
Operations are contained in Appendix, A which is attached to, and part of this
Agreement.

 

ARTICLE VI

 

Hours of Work and Overtime

 

SECTION 1.  The regular schedule of hours of work shall be eight (8) hours per
day and forty (40) hours per week.  Employees shall not be required to work more
than eight (8) hours in any one day nor more than forty (40) hours in any one
week except as hereinafter provided. The normal workweek shall be deemed to
start on Monday at 6:42 a.m. and end one hundred and sixty-eight hours
thereafter.

 

3

--------------------------------------------------------------------------------


 

Work on Saturday beginning at 12:01 A.M. and the twenty-four hours thereafter
will, in accordance with existing employment practices, normally be work on the
sixth day worked by an employee in his regularly scheduled workweek for which
hours so worked CDC and CMC shall pay overtime at the rate of time and
one-half.  Employees may be offered six (6) hours of overtime for Saturday
work.  Work performed on Saturdays will be during the following hours:

 

·

 

Third Shift

 

11:00 p.m. (Friday Night) – 5:00 a.m.

·

 

First Shift

 

5:00 a.m. - 11:00 a.m.

·

 

Second Shift

 

11:00 a.m. - 5:00 p.m.

 

--------------------------------------------------------------------------------

* These hours may vary due to production needs.

 

Work on Sunday beginning at 6:42 a.m. will, in accordance with existing
employment practices, normally be work on the seventh day worked by an employee
in his regularly scheduled workweek for which hours so worked CDC and CMC shall
pay overtime at the rate of double time.  For accounting purposes only, and for
the third shift, the workweek will begin Sunday at 11:42 p.m. and end 168 hours
later.  All wages paid for Sunday work will be paid on the second Thursday after
the Sunday that is worked.  The only exception will be if that Thursday falls on
a holiday, the wages will be paid on that Wednesday.  For all other purposes,
the workweek will remain in effect as outlined above.  The time period for
eligibility for Sunday overtime (double time) will be for hours worked between
12:01 a.m. Sunday and 6:42 a.m. Monday.

 

Except as provided in Section 4, below, for all time worked after each eight
hours worked in any one day and after forty hours in the workweek, CDC and CMC
shall pay overtime at the rate of time and one-half.  There shall be no
pyramiding of overtime premiums.

 

SECTION 2.  All work performed in excess of eight (8) hours per day and on the
sixth day by employees assigned to departments requiring seven-day operation
shall be paid at the rate of time and one-half, and all work performed on the
seventh day by such employees shall be paid at the

 

4

--------------------------------------------------------------------------------


 

rate of double time.

 

It is understood that work performed by such employees on Saturday, Sunday or
holidays mentioned in Article VII as such shall be paid at the rate of straight
time.

 

In order to minimize the problem of absenteeism because of work performed on a
weekend overtime basis, CDC and CMC and the Union agree that when it is found
that an employee takes time off from work during the week without reasonable
cause and repeatedly works weekend overtime, CDC and CMC will bring the employee
and the Chief Steward together to discuss the situation.  If the problem
continues, the disciplinary procedure will be accelerated to expeditiously solve
the problem.

 

SECTION 3.  An employee who reports for work but is given less than four
(4) hours work, although he/she is ready and willing to work, shall receive four
(4) hours pay.

 

SECTION 4.                         Third Shift employees assigned to Heat Treat
will work an eight (8) hour scheduled shift, and will be paid for nine
(9) hours.  Any work performed after eight (8) hours will be considered
overtime.  All hours worked on Saturday are considered overtime.  All hours
worked on Sunday are considered double-time.  10:42 p.m. on Sunday is considered
Monday for payroll purposes.

 

Third Shift employees in all other departments work seven (7) hours, and are
paid for eight (8) hours.  11:42 p.m. on Sunday is considered Monday for payroll
purposes.  Any work performed over seven (7) hours is considered overtime.  Work
beginning for the third shift at 11:42 p.m. on Friday night and for the
twenty-four hours thereafter will normally be worked on the sixth (6th) day
worked by an employee in his/her regularly scheduled workweek for which hours so
worked.

 

Work beginning for the third shift at 11:42 p.m. on Saturday night and for the
twenty-four hours thereafter will normally be work on the seventh (7th)

 

5

--------------------------------------------------------------------------------


 

day worked by an employee in his/her regularly scheduled workweek for which
hours CDC and CMC shall pay overtime at the rate of double time.

 

SECTION 5.  When practicable, CDC and CMC will give notice of weekend overtime
requirements before the end of the shift which starts forty-eight (48) hours
before the start of the required overtime period provided that CDC and CMC may,
without penalty, cancel or modify such notice at any time before the end of the
lunch period on the day preceding the scheduled overtime work.  If such notice
is canceled or the overtime reduced at any time thereafter, CDC and CMC will pay
each employee affected for the scheduled hours up to a maximum of eight
(8) hours pay at the appropriate rate in accordance with Article VI, Sections 1
and 2 unless the reason for such cancellation or reduction is beyond the control
of CDC and CMC.

 

SECTION 6.  When CDC and CMC have made the decision to schedule service
employees such as set-up man, trucker, inspector, etc., for overtime, their job
assignments will be, as is practicable, consistent with their Group Level.

 

Under normal circumstances, CDC and CMC shall not require a greater workload on
overtime than is normal for the assigned job on straight time.

 

SECTION 7.  CDC and CMC shall assign overtime work to employees qualified to
perform the work within the department, shift and group level.  If no such
person is available, the assignment will be given to a qualified employee within
the department and shift in a different group level.  If no such person is
available, the assignment may be given to any qualified employee.

 

CDC and CMC shall make efforts to equalize overtime opportunities among the
employees within a department, shift and group level.  For the purposes of
Overtime Equalization, all cell members by shift and group level within a cell
will be grouped together and overtime will be distributed among cell members
equally.

 

6

--------------------------------------------------------------------------------


 

Once a thirty-five (35) hour threshold is reached between employees on the same
shifts in the department, and such difference is brought to the attention of CDC
and CMC by the Union, CDC and CMC will take corrective action within thirty (30)
working days of receiving such notice.  If unable to correct the problem within
that time period, CDC and CMC will pay employees any difference over twenty (20)
hours at their hourly rate.

 

When there is more than a 50-hour difference between the average overtime
opportunities among the employees in the same group level and department/cell,
but on different shifts, and such difference is brought to the attention of CDC
and CMC by the Union, CDC and CMC shall reduce this difference to less than 50
hours within thirty (30) days after the notification.  CDC and CMC will make
every effort to insure that the difference be kept below 50 hours at all times. 
Where new operations or group levels are started, employees on such new
operations or shifts shall be charged with the highest number of overtime hours
from among the employees in the same group level and department/cell but on a
different shift.

 

Rosters shall be maintained in each department by shift and classification
showing the overtime hours charged to each employee.  Each overtime hour shall
be charged as one (1) hour for each hour worked except Sunday and Holidays,
which shall be charged as one and one half  (1 1/2) hours for each hour worked. 
Upon entering a classification in a department, an employee shall be charged
with the same number of overtime hours as the then highest employee in the
classification.  Probationary employees shall not be placed on the overtime
equalization rosters.  Probationary employees shall not be asked to work
overtime until all other employees in the same department, shift and
classification have been asked.

 

A copy of these rosters shall be posted in glassed-in bulletin boards which CDC
and CMC shall install at locations throughout the shop; the bulletin boards in
some cases shall cover more than one department.

 

7

--------------------------------------------------------------------------------


 

An employee who enters a department/cell in a classification containing no other
employees shall be charged with the same number of overtime hours as the average
of the then lowest and highest employee in the department/cell.

 

On the Monday following April 1st each year, each department/cell roster shall
be adjusted so as to bring the lowest employee in each classification,
irrespective of shift, down to zero.

 

It is the intent of the two Companies to live by the spirit of the Bargaining
Agreement by ensuring that the administration of the overtime policy is carried
out in accordance with the parameters of the agreement.  The companies are
obligated to insure that supervision has a clear understanding of how the
overtime procedure works.  To this end, the companies will conduct instructional
meetings to review the overtime policy. It is agreed that when the sessions are
held to instruct the Supervisors on the overtime equalization process that the
Shop Chairman and Chief Stewards will be in attendance.  It is agreed that if
the company continually fails to insure that the overtime policy is administered
in a correct manner to a point that there is cause to go to arbitration then the
companies will absorb all arbitration costs.  The parties must agree that this
will not set precedence or prejudice in any other matters taken to arbitration.

 

SECTION 8.  Under normal plant operations and subject to the following
conditions, overtime assignments beyond 50 hours in any week shall be voluntary
with each individual employee:

 

A.                                    Employees must indicate at the time they
are offered an overtime assignment that will exceed 50 hours, whether they will
or will not accept the assignment.  If the employees accept such hours, they
shall be required to work the hours.

 

B.                                    For purposes of overtime equalization,
employees will be

 

8

--------------------------------------------------------------------------------


 

charged with all hours they are offered.

 

C.                                    The right to refuse overtime beyond 50
hours is a decision to be made by employees on an individual basis and shall not
be used on a concerted basis in violation of Article XXI.

 

SECTION 9.  Group levels for equalization of overtime are listed under
Article X, Section 3.

 

ARTICLE VII

 

Holidays

 

SECTION 1.  The following days will be recognized as holidays.  All work
performed on the following specified holidays, except as provided in Article VI,
Section 2, shall be paid for at the rate of double time:

 

New Year’s Day

 

Thanksgiving Day

Good Friday

 

Friday following Thanksgiving

Memorial Day

 

Day before Christmas

Independence Day

 

Christmas Day

Labor Day

 

Day after Christmas

Martin Luther King Day

 

Day before New Year’s Day

Employee Birthday

 

 

 

A.                                    Two additional holidays will be designated
during the week of Christmas.  If the Christmas holiday shutdown requires that
there be another day of shutdown beyond the floating holidays, the bargaining
unit employees can elect to use a sick day, vacation day or neither to cover the
additional day of shutdown.

 

SECTION 2.  Each full time hourly paid employee on the payroll on each
recognized holiday shall be paid for each of said respective holidays eight
(8) times his/her hourly rate, including shift bonus, if any, regardless of
his/her length of service with CDC and CMC provided that such employee works the
workday previous to and the workday following such

 

9

--------------------------------------------------------------------------------


 

holiday unless he/she is unable to do so for a legitimate reason, or has been
excused by his/her supervisor in advance and without adversely affecting
production operations in his/her department, in which event he/she must work at
least four (4) hours on the day after the holiday.

 

A.                                    Employees on personal leave of absence
will not be paid for holidays during the period of their leave.

 

B.                                    Employees on sick leave will be paid for
holidays, which occur during the first year of such leave.

 

C.                                    Employees laid off within two (2) weeks of
a holiday shall receive holiday pay for that holiday provided that they work
their last scheduled workday.

 

SECTION 3.  Holidays that fall on Saturday shall be observed on Friday and
holidays that fall on Sunday are to be observed on Monday.

 

SECTION 4.  First shift employees required to report to work before the normal
first shift starting time on the day following a holiday, shall receive double
time for the time worked prior to the normal starting time.  Premium pay under
this provision shall not be pyramided with overtime provided in Article VI.

 

ARTICLE VIII

 

Vacations

 

SECTION 1.  Vacations with pay allowance for 2012 and 2013 shall be granted to
employees covered by this agreement and in the employ of CDC and CMC on June ,
2012 and 2013 in accordance with the following schedule:

 

Pay Allowance

 

10

--------------------------------------------------------------------------------


 

Continuous

 

 

 

At Employee’s

Service

 

Vacation

 

CMC/CDC

As of June 1st

 

with Leave

 

Hourly Rate

6 months

 

5 days

 

40 hours

1 year

 

10 days

 

80 hours

6 years

 

11 days

 

88 hours

7 years

 

12 days

 

96 hours

8 years

 

13 days

 

104 hours

9 years

 

14 days

 

112 hours

10 years

 

15 days

 

120 hours

15 years

 

18 days

 

144 hours

16 years

 

19 days

 

152 hours

17 years

 

19 days

 

152 hours

18 years

 

20 days

 

160 hours

19 years

 

20 days

 

160 hours

20 years

 

20 days

 

160 hours

 

Employees are authorized to take vacation days at half-day increments.  Earned
vacation days or half days will require 48 hour notice and will be administered
in accordance with the collective bargaining agreement.

 

Regarding payment for vacations for employees who did not complete six
(6) calendar months of continuous service immediately prior to June 1, 2012 and
2013;

 

A.                                    Employees must be on the payroll on
June 1, 2012 and 2013 to be considered for vacation allowance.

 

B.                                    Employees with seniority dates subsequent
to December 1, 2011 and 2012 will not receive vacation pay.

 

C.                                    Laid-off employees who are reinstated
during a vacation year (June 1 - June 1), and qualify under section 1A above,
shall receive their full vacation allowance for that vacation year.

 

D.                                    All employees with fifteen (15) years of
service as of the June

 

11

--------------------------------------------------------------------------------


 

1st vacation eligibility date will be paid with their vacation pay a bonus of
$[*].  All employees with twenty (20) years of service as of the June 1st
eligibility date will be paid with their vacation pay a bonus of $[*].  All
employees with twenty-five (25) years of service or more, as of the June 1st
eligibility date will be paid with their vacation a bonus of $[*].  Payment for
the vacation bonus will be made to eligible employees by separate check.

 

The Companies will pay for up to two weeks vacation to employees prior to the
employee leaving for vacation.

 

It is agreed that Labor Relations will supply a bi-weekly vacation status report
to the Union.

 

SECTION 2.  The vacation allowance shall be paid at each employee’s average
earned rate as established in the payrolls during February, March and April of
the years, 2012, 2013, and 2014.  The vacation AER is for the purpose of
computation of the vacation pay only, CDC and CMC shall use a thirteen (13) week
period beginning with the first full workweek in February.  Average earned rate
is defined as total gross pay during this period, including overtime and shift
extra, holiday pay, funeral pay and military leave pay divided by total hours
worked.  Excluded from this calculation shall be any money received as jury duty
pay and vacation pay.

 

Employees will be notified of their AER, as defined above for vacation pay
calculations, as soon as it has been determined by CDC and CMC.

 

The AER will be not be calculated or applied for employees offered employment
after April 1, 2012. Said employees vacation allowance will be calculated solely
on their hourly wage.

 

SECTION 3.  Exceptions to the above schedule are:

 

12

--------------------------------------------------------------------------------


 

A.                                    Employees laid off due to lack of work on
or after December 1st in any vacation year will be entitled to a pro-rated
vacation allowance which shall be paid with the normal distribution of vacation
checks.

 

B.                                    All employees who retire on or after the
last scheduled work day prior to the Thanksgiving Holiday in each year will be
entitled to holiday pay for the Thanksgiving and Christmas holidays, as well as
full vacation pay allowance and vacation bonus if applicable, which they would
be eligible to receive on the following June 1st.  In addition to the foregoing,
at time of retirement, employees shall be entitled to pay for their then unused
sick days, and those employees retiring on or after the last scheduled work day,
prior to the Thanksgiving Holiday each year, will be entitled to pay for those
sick days which would have accrued to them on the following contract year.

 

SECTION 4.  Employees shall receive their third and fourth week of vacation pay
one week prior to the week that they actually start their vacation.

 

SECTION 5.  Employees who under the terms of this contract are eligible under
Section 1 for additional days of vacation leave of more than ten (10) days, or
employees who have missed their scheduled vacation as a result of extended
illness or injury, shall be required to take such additional days off as
vacation leave as CDC and CMC shall approve as consistent with plant
operations.  Such eligible employees shall not be permitted to forego such
vacation leave and receive pay allowances in lieu thereof.

 

SECTION 6.  Employees must use all vacation time before the first Monday in
June of each contract year.  As there is not annual “vacation shutdown”  the
following system will be implemented for asking and effectively managing
vacation time throughout the year.

 

·                  In the first year of the contract, the companies will ask
employees for their vacation plans beginning April 1st through May 15th to allow
for

 

13

--------------------------------------------------------------------------------


 

employee education on implementation of the new system.  The company will meet
with the committee at the end of the confirmation period to resolve any
outstanding issues.

·                  In the 2nd year of the contract, the asking period will be
from the first Monday in April and will last 30 days.

·                  Employees who are undecided will have 30 days to confirm
their vacation time.

·                  After the 30 days, if an employee remains undecided, they
will have to take their vacation when the time is available, as long as it does
not cause 20% absenteeism in the department.

 

SECTION 7.  In April 2012 and April 2013, CDC and CMC will offer bargaining unit
employees the opportunity to sell back their unused vacation allowance, on the
following terms:

 

Employees must submit their buyback request on a Buy Back form. In 2012, the
form must be submitted between April 2, 2012 and April 13, 2012. In 2013, the
form must be submitted between April 1, 2013 and April 12, 2013.

 

Employees may sell back increments of their unused vacation in full day (eight
(8) hour) increments. (Fractional day sell back will not be allowed). There will
be no cap on how much of an individual’s unused vacation allowance he/she can
sell back.

 

The dollar amount of the payout will be calculated at $[*]on the dollar.

 

At the time the vacation buyback form is submitted, the individual will have
his/her applicable vacation allowance reduced by the requested amount.

 

The 2012 vacation buy back checks will be issued on June 7, 2012.  The 2013
vacation buy back checks will be issued on June 6, 2013.

 

14

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Wages

 

SECTION A.  Provisions with regard to wages are contained in Appendix B that is
attached to and a part of this agreement.

 

ARTICLE X

 

BUMPING

 

SECTION 1.  All seniority rights hereunder are conditional upon the employee’s
ability to do the job to which he/she may be transferred or recalled to work
through the operation of provisions of this article and with reasonable skill.

 

SECTION 2.  An extended layoff is defined as a layoff exceeding five (5) working
days.  A temporary layoff is defined as five (5) working days.

 

SECTION 3.  In the event job eliminations are necessary, an employee has the
right to exercise his or her seniority. Such seniority shall be exercised in the
order shown below.  Subject to the paragraph  below:

 

Steps:

 

1.              Open requisition before or after posting.

 

2.              Bump least senior employee — same classification and job code as
per bump card.

 

3.              Bump least senior employee — highest in grade rating as per bump
card.

 

4.              Bump least senior employee Group 7, Level 1.

 

5.              Elect voluntary layoff.

 

The job classification and code within the job group level for layoff and
bumping purposes are as follows:

 

15

--------------------------------------------------------------------------------


 

 

Assembler — Group 1

Level I

Semi-skilled

Level II

Skilled

Level III

Highly skilled

Certified Level

Multi-Skilled

 

 

Audit & Test — Group 2

Level I

Skilled

Level IA

Semi skilled

Level II

Advanced skilled

Level M

Advance skilled

Level III

Highly skilled

 

 

Clerk/Material Mover — Group 3

Level I

Semi-skilled

Level II

Skilled

Level III

Multi-skilled

Level IIIA

Highly skilled

Level IV

Advanced Skilled

 

 

Engraving — Group 4

Level I

Apprentice

Level II

Master

Level III

Advanced Master

 

 

Environmental & Heat Treat—Group 5

Level I

Semi-skilled

Level II

Skilled

Level III

Highly-skilled

 

 

Machine Operation — Group 6

Level I & IA

Semi-skilled

Level II

Skilled

Level III

Highly-skilled

 

16

--------------------------------------------------------------------------------


 

Level IV

Advanced Skilled

Certified Level

Multi-skilled

 

 

Machine Gun — Group 7

Level III

Highly-skilled

Level IV

Advanced Skilled

 

 

Maintenance — Group 8

Level I

Semi-skilled

Level II

Skilled

Level III

Multi-skilled

Level IV

Highly-skilled

 

 

Polishers — Group 9

Level I

Semi-skilled

Level II

Skilled

Level III

Highly-skilled

Certified Level

Multi-skilled

 

 

Tool/Cutter — Group 10

Level I

Skilled

Level II

Advanced-skilled

Level III

Highly-skilled

Level IV

Multi-skilled

 

Gunsmith — Custom Shop

Custom Gunsmith

Custom Gunsmith II

All Gunsmith positions will be considered to be one group and would bump the
least senior employee in Warranty Repair and thereafter bump accordingly.

 

Instructor/Coordinator/Leadman

Leadman — Toolmaking

 

17

--------------------------------------------------------------------------------


 

Instructor/Coordinators/Leadman would bump least senior person in the applicable
highest group.

 

Leadman —Toolmaking would bump least senior person in the Level III, Tool
Cutters, and thereafter bumped accordingly.

 

A.            Employees shall, on a form, hereinafter after known as a “bump
card” provided by the company, indicate their preference relative to shift. 
Employees may change their designation annually, during open enrollment, except
during the 72 hours before an impending layoff.

 

B.            Regular employees who displace other employees under any of the
foregoing provisions, and who fail for any reason to meet the requirements of
the classification and job code as provided in Section 1 of this article, will
not be permitted to exert seniority rights to displace any other employee at
that time and will be laid off.

 

C.            Employees who as a result of reduction in force or job elimination
displace other employees in a classification and job code must meet acceptable
job performance and continue to show progress.

 

D.            No grievance arising out of a layoff of employees or their recall
from layoffs or discharge shall result in any liability on the part of CDC and
CMC for a period in excess of fifteen days prior to the time such grievance was
first presented and in accordance with the regular grievance procedure.

 

E.             Whenever CDC or CMC moves work on a permanent basis between
manufacturing facilities covered by this agreement resulting in a job
elimination, the employees specifically involved will have the right to (1) move
with such work to another facility under the applicable conditions thereof, or
(2) exercise their seniority rights under the contract to bump junior employees
under this Section as if they were being permanently laid off.

 

18

--------------------------------------------------------------------------------


 

When CDC or CMC moves work on a permanent basis within the same manufacturing
facility, and such work constitutes a full time job, the employee specifically
involved with that work will have the right to (1) move with such work, or
(2) exercise their seniority rights under the contract to bump junior employees
under this Section as if they were being permanently laid off.

 

RECALL

 

SECTION 1.  Displaced (defined as those employees who have moved outside their
classification, job code and/or shift) employees shall have the right to hold
their current position rather than return to their previously held at time of
layoff unless the employee moved to a lesser position.

 

Notwithstanding the provisions of the preceding paragraph, in any case where
production requirements are such that in the opinion of CDC or CMC an emergency
exists, and CDC or CMC is unable after reasonable effort to secure immediately
the services of an employee entitled to recall or transfer on the basis of
his/her seniority, CDC or CMC may recall or re-transfer the next employee with
lesser seniority.

 

Employees returning from layoff shall, as per “bump card,” return to their
classification and job code.  However, the ability to return to their highest in
grade rating or group level will be considered.  Once a displaced employee has
returned to their classification and job code, their recall rights shall be
considered satisfied.

 

An employee shall be deemed to have his/her seniority in every occupation and
level in which he/she has been awarded a bid, demonstrated proficiency
requisites developed by the JTC and worked for at least three (3) months after
entering the position and shall attain an in-grade rating; provided that an
employee refusing an opportunity to return to any former occupation level
pursuant to this section shall thereupon lose his/her seniority therein but will
not by that fact alone be deemed to be no longer

 

19

--------------------------------------------------------------------------------


 

qualified for transfer to such occupation level in lieu of extended layoff.

 

CDC and CMC will provide the Union with a recall list current as of the date of
this agreement, and will thereafter provide the Union with copies of all
transmittals necessary for the Union to maintain their list on a current basis. 
The Union shall be permitted to periodically compare their list with the
official CDC and CMC list in order to insure the accuracy of the Union list.

 

SENIORITY

 

SECTION 1.   An employee shall forfeit all seniority rights in the event the
employee:

 

A.                                    Resigns,

 

B.                                    Is discharged, for just cause,

 

C.                                    Fails to acknowledge notice of recall by
contacting the Labor Relations office within five (5) days of mailing certified
letter,

 

D.                                    Overstays a leave of absence,

 

E.                                     Absence for three (3) consecutive days
without notice unless there is a justifiable explanation for not giving such
notice, and

 

F.                                      Remains laid off for a period of
twenty-four (24) calendar months from date of layoff, or for a period of thirty
six (36) calendar months from date of layoff if they have five (5) or more years
of seniority.

 

SECTION 2.  It is agreed that when layoffs or transfers in lieu of layoffs are
necessary, seniority rights shall be given to elected representatives of the
Union over all other employees on the following basis:

 

A.                                    To CDC and CMC employees duly elected to
the seven (7) Amalgamated Local 376 offices, who have previously held positions
in the

 

20

--------------------------------------------------------------------------------


 

company.  Namely, President, Executive Vice-President, Recording Secretary,
Financial Secretary Treasurer, Sergeant-at-Arms, Guide and three (3) Trustees,
on a Company-wide basis, and to the four (4) CDC and CMC Unit offices, namely
Unit Recording Secretary, Executive Board members, Unit Guide and Unit
Sergeant-at-Arms, on a Company-wide basis.

 

B.                                    To the Shop Chairman, to the Vice
Chairman, to all Chief Stewards and to each Top Committee and Shift Committee
person on a shift basis in each case.

 

C.                                    To each department steward with respect to
the personnel whom he/she represents.

 

SECTION 3.  Temporary layoffs shall be conducted in the following manner:

 

A.                                    Employees with the lowest seniority in the
department (by classification and job code) affected shall be sent home or
transferred to available work in other departments, provided that the remaining
employees in the department affected are able to perform the available work in
the manner described in Section 1 of this article.

 

B.                                    In the above instances, CDC and CMC will
earnestly attempt to provide work elsewhere for such employees who are
temporarily laid off from their own cell/departments.

 

C.                                    Employees will be permitted the option of
going home in lieu of a work assignment outside their classification and job
code provided it does not adversely affect production operations.

 

D.                                    No employee shall be sent home on a
temporary layoff status for more than five (5) workdays in any calendar month.

 

SECTION 4.  Except in an emergency or because of conditions,

 

21

--------------------------------------------------------------------------------


 

over which CDC or CMC have no control, it is agreed that in the event of
extended layoff, seventy-two (72) hours notice shall be given to employees
directly affected.  In the event an employee does not receive such notice,
he/she shall be given eight (8) hours pay at his/her hourly rate for each full
twenty-four (24) hours by which such notice is deficient.

 

SECTION 5.  Employees promoted to positions in the employ of CDC or CMC, out of
the bargaining unit shall retain their seniority for a period of ninety (90)
days from the date of such promotion.  Thereafter, the employee shall lose all
seniority.  If, during the ninety (90) day period, the employee is returned to
the bargaining unit, it shall only be to an open job in which event they shall
be credited with their seniority as of the date they are promoted out of the
unit.

 

SECTION 6.  The term “Department” as used in this agreement refers to the
grouping as established by CDC or CMC which is in effect at the time of any
layoff.

 

SECTION 7.  CDC and CMC shall make any transfers required by layoff and
recall-to-work provisions of this agreement as rapidly as possible under the
circumstances existing at the time of layoffs or recalls.

 

SECTION 8.  New employees shall be regarded as probationary employees for the
first eight (8) working weeks of their employment and their retention during
this period is at the sole discretion of CDC or CMC.  There shall be no
seniority rating among such probationary employees.

 

A.                                    All new employees to be selected by work
teams within the cell/department with the Business Unit and serve a 60 day
probation period which could be extended by mutual agreement the Union and, CDC
or CMC.  After initial 30 days, an assessment of skill will be given and will
result in assignment to appropriate level within occupational group through the
Joint Training Committee.

 

B.                                    CDC and CMC need not re-employ any
probationary employee

 

22

--------------------------------------------------------------------------------


 

laid off before completion of eight (8) weeks of service.

 

C.                                    After completion of such probationary
period such employees shall be given seniority ratings in their respective job
classifications dating from the date of hire by CDC or CMC.

 

D.                                    All employees, who were employed by Colt
Industries, Firearms Division will have seniority ratings dating from their
original date of hire with Colt Industries, Firearms Division including any time
spent on strike except as may otherwise be provided herein.

 

SECTION 9.  Seniority status lists shall be maintained in the Labor Relations
department and will make available upon union’s request.

 

BIDDING

 

SECTION 1.    Employees on layoff are eligible to make application.

 

When an opening exists in the bargaining unit because of a new job or vacancy in
an existing job to which no employee has recall rights, such vacancy will be
posted by CDC or CMC in an established location for not less than three
(3) working days.

 

Employees, who are interested, may make application during the posting period in
writing to the Labor Relations Department on forms supplied by CDC or CMC.
Applicants shall be advised of the outcome by the Labor Relations department. 
Applicants may be required to demonstrate proficiency and may be required to
participate in testing to ensure they possess the ability to perform the
essential functions of the job.  The testing will consist of verbal and/or
written questions.  In reviewing such applicants, past disciplinary records will
be considered.

 

CDC/CMC will award a posted job within five (5) working days of the posting
being taken down.  Time limits of five (5) working days may be

 

23

--------------------------------------------------------------------------------


 

extended by mutual agreement between CDC /CMC and the Union.  The employee
awarded the job will start the new position no later than the first Monday
following two (2) weeks notification.  It is agreed that the bid slips will be
distributed in a timely manner once a bid has been awarded.

 

Ability is not to be interpreted as meaning the highest ability, but shall be
construed to mean that the employee involved can fill the group level and
perform the production requirements of the job at the time the employee fills
the vacancy.  However, employees must meet proficiency requisites developed and
administered through the JTC prior to qualifying that individual for the
position and pay.

 

Employees bidding will be allowed to a higher or lower level position.  Lateral
bidding will only be allowed to a different shift (same classification and job
code).

 

Employees successfully bidding down into a lower level job will enter the
position at the rate of the job and will at that time forfeit their right to any
higher rate of pay.

 

A successful applicant shall not be eligible to apply for another opening
hereunder for a period of eight (8) months from the date of his/her new
assignment.  When an employee has successfully bid in order to return to work
from layoff or where the employee has been transferred in lieu of layoff, the
eight (8) month time limit shall not be applied to his/her next bid but shall
thereafter apply again.

 

Once a position has been awarded, the successful bidder shall have no right of
refusal and must move in the prescribed manner.

 

New employees may not bid on open jobs until they have acquired ninety (90) days
of continuous service.

 

After the previous procedures have been exhausted and a job opening remains
unfilled, CDC and CMC shall be free to resort to new hires to fill

 

24

--------------------------------------------------------------------------------


 

such job.

 

Notwithstanding the above, an employee who demonstrates a special hardship
because of medical conditions, may apply for an opening which is a lateral
transfer or a lower group level with the concurrence of CDC/ CMC’s Medical
Department, Labor Relations and the UAW.

 

When an employee is on an extended medical leave of absence as provided in the
Agreement, he/she shall have a right to return, subject to the appropriate
medical and personnel clearances, to his/her former occupational level group,
department and shift.

 

Should CDC or CMC choose to seek a temporary replacement, it may do so by
posting the vacancy as a temporary vacancy.  If there are no successful
applicants, CD and CMC have the right to hire a temporary worker.

 

A  temporary bidder shall be subject to the following:

 

1.               Should the original incumbent return to the occupational group
level, department and shift, he/she shall replace the temporary bidder
regardless of relative seniority, and the temporary bidder shall have such
bumping rights as if he/she were the least senior employee in the shift and
occupational group level.

 

2.               Should the original incumbent employee not be able to return to
the job, the successful bidder shall automatically become the regular employee
in the job.

 

A  temporary worker shall be subject to the following:

 

1.               Should the original incumbent return to the occupational group
level, department and shift, the temporary worker will be removed from the
position.

 

25

--------------------------------------------------------------------------------


 

2.               Should the original incumbent not be able to return to the job,
the job will be subject to the bidding process.

 

3.               The temporary workers shall not be asked to work overtime until
all other employees in the same department, shift, and classification have been
asked.

 

LAYOFF

 

SECTION 1.  CDC and CMC may schedule overtime work where it deems necessary and
without regard to employees on extended layoff from the bargaining unit as
follows:

 

Where production requirements are such that overtime work is necessary in any
occupational group, such overtime shall not exceed six (6) successive weeks in
duration and such period shall be limited to two (2) non-consecutive occurrences
in any one (1) calendar year.

 

Emergencies beyond the control of CDC or CMC in meeting production demands or
which because of time and cost factors requires such overtime in order to
operate on an efficient basis.

 

ARTICLE XI

 

Leaves of Absence

 

SECTION 1.  An employee who directly enters or who has directly entered, service
in the United States Armed Forces, either voluntarily or by induction, will be
considered as being on leave of absence and will accumulate seniority during the
entire length of such period of service.  Upon termination of such service, any
such employee shall be offered reinstatement in his/her previous position or to
a position of like seniority, status and pay, unless CDC/CMC’s circumstances
have so changed as to make it impossible or unreasonable to do so.  If CDC/CMC’s
circumstances have so changed as to make it impossible or unreasonable to so
re-employ the person, he or she will be offered such employment as may be
available for which he or she is capable of doing for the current

 

26

--------------------------------------------------------------------------------


 

rate for such work.

 

SECTION 2.  Such re-employment shall be offered only where the person has been
honorably discharged and make application for re-employment within ninety (90)
calendar days after he or she is discharged from the Service.

 

SECTION 3.  Authorized leaves of absence, without pay, will be granted by CDC
and CMC for emergency reasons such as serious illness, major operations, or
compelling personal reasons, under the following conditions, without loss of
seniority.

 

A.                                   All requests for leaves of absence shall be
made in writing on forms supplied by CDC and CMC for that purpose.  All such
requests shall be submitted to CDC/CMC’s Labor Relations Department.  CDC and
CMC will respond to all requests for leaves of absence within one (1) week.

 

B.                                     Employees requesting leave for medical or
health reasons shall be subject to prior examination and approval by the Medical
Department of CDC/CMC, and such leaves shall not be granted for more than
fifty-two (52) calendar weeks’ duration.

 

C.                                     Leaves of absence for pregnant employees
shall be granted upon application to the Labor Relations Department on forms
supplied by CDC and CMC.  Such leaves once granted upon approval of the Medical
Department, after consultation with the employee’s personal physician, will be
without pay for a duration not to exceed one (1) year and seniority will
accumulate during the period of the leave.  Employees may return prior to the
expiration of the leave upon approval of the Medical Department.  At the
expiration of such leave, employees are subject to the provisions of Article X.

 

D.                                    Employees are eligible for leaves of
absence under the “Family Medical Leave of Absence” laws.  Family leaves will be
approved for birth

 

27

--------------------------------------------------------------------------------


 

or adoption of a child; serious health condition of a child, spouse, parent or
the employee.   Employees must have their leave approved in advance and submit
proper medical documentation prior to the effective date of the leave. 
Employees will take their Family Medical Leave Act (FMLA) entitlement
concurrently with other paid or unpaid absences taken to care for a family
member or themselves.  FMLA will be accrued and accounted on a calendar year
basis.  Employees may exercise their option to take sick/personal or vacation
days while on FMLA.

 

E.                                      Employees returning from leaves of
absence shall be subject to prior examination and approval by CDC/CMC’s Medical
Department.  Such leave may be extended for reasonable periods upon
recommendation of the Medical Department and approval by CDC/CMC’s Labor
Relations Department.

 

F.                                      Leaves of absence for compelling
personal reasons shall be given only in emergencies on approval of the Labor
Relations Department, for periods not to exceed thirty (30) calendar days,
except by mutual agreement between the UAW, CDC and CMC, providing that this
absence will not handicap CDC and CMC’s work schedules and that the employee
presents adequate proof, if requested, of the compelling personal reason.  A
compelling personal reason shall be accident, sickness, death in family,
emergency in the home, estate settlement, and such things that the employee has
no control over.

 

G.                                     Employees elected to full-time office in
the Amalgamated Local Union, or appointed as full-time United Auto Workers Union
International representatives, shall be granted leaves of absence by CDC and CMC
upon written notice not less than seven (7) working days prior to the requested
effective date.  The Amalgamated Local Union President must certify to such
election or appointment.  In the event of expiration or termination of any such
position, the provisions of this article regarding the obligations of persons
returning from leave shall be applied as in other cases.

 

28

--------------------------------------------------------------------------------


 

H.   Upon the approval of both CDC/CMC and the local Union, employees shall be
granted extended leaves of absence for reasons such as a specific civic activity
or election to public office.

 

Employees on leave for specific civic activity shall cease to accrue seniority
after the first six (6) months of leave.  The maximum duration of any such leave
shall be three (3) years and under no circumstances shall such a leave be
extended beyond three (3) years.

 

Employees elected to public office shall be allowed to accrue seniority.  The
duration of such leave shall be the term of the elected office.

 

In all of the above situations, leaves shall be granted only for a specific
reason, and should the reason for which the leave was granted cease, the leave
shall immediately terminate.

 

SECTION 4.  All of the above leaves of absence are granted subject to the
following conditions:

 

A.                                   Any employee on authorized leave of absence
may return to work in line with his or her seniority before the expiration of
his or her leave, providing not less than two (2) working days notice is given
to CDC/ CMC.  The return within the two (2) day period shall be at the option of
CDC/ CMC.

 

B.                                     Any employee who fails to report to work
upon expiration of a leave of absence shall be considered as having voluntarily
quit, unless prior to the end of such leave, the employee notifies CDC/ CMC of
his/her inability to return with supporting reasons or is unable, for good
cause, to give such notice.  CDC/ CMC may require proof of the circumstances
under which an employee seeks to be excused for his/her failure to report or
give notice under this Section.

 

SECTION 5.  If any employee on leave of absence is laid off, his/her leave of
absence shall terminate as of the date of the layoff.

 

29

--------------------------------------------------------------------------------


 

ARTICLE XII

 

Warnings and Discharges

 

SECTION 1.  Other than in the case of an employee, who has not completed his/her
probationary period, no employee covered by this agreement shall be suspended,
disciplined or discharged except for just cause.

 

SECTION 2.  When such action is taken, it may be appealed in accordance with the
grievance and arbitration procedures of this agreement by the filing of a
grievance within five (5) working days after CDC/CMC’s action.

 

SECTION 3.  In the case of offenses where the application of progressive
disciplinary steps would be appropriate, CDC and CMC shall endeavor to adhere to
the following order.

 

a)                                      Verbal Warning

b)                                     Written Warning

c)                                      Disciplinary Suspension

d)                                     Discharge

 

In agreeing to the foregoing, however, CDC and CMC does not intend to waive the
exercise of its right to discipline or discharge without following such order in
any case where it determines that the seriousness of the particular offense
involved warrants discipline of a different order, nor does it preclude CDC and
CMC from imposing a second disciplinary suspension.

 

SECTION 4.  Copies of written warning notices shall be given to the employee
involved, and the Chief Steward as well as mailed to the Union Office at the
time of such action.  In cases involving disciplinary suspension or discharge,
notice shall also be given to the Chief Steward and except for emergency
situations, the employees involved shall be

 

30

--------------------------------------------------------------------------------


 

given the opportunity to consult with the Chief Steward or his/her designated
alternate, if available, before leaving CDC and CMC’s premises.

 

SECTION 5.  Warnings and suspensions received by an employee shall not be used
to justify subsequent discipline after a period of twelve (12) months has
elapsed from the date of the warning or suspensions; except that in the event of
discharge, all discipline within a prior sixteen (16) month period may be relied
upon.

 

SECTION 6.  When it is determined by CDC/CMC that the quantity and/or quality of
work produced by an employee is not satisfactory, the Business Unit Managers
shall notify in writing such employee with a copy to the steward.  The employee
shall be given a reasonable time limit within which to make his/her work
satisfactory.

 

ARTICLE XIII

 

Attendance Policy

 

An employee will be charged with one half (1/2) point in the event they are
tardy or leave work early.

 

An employee will be charged with one (1) point for consecutive days absent up to
three (3) days.  More than three (3) consecutive days absent will be charged two
(2) points.

 

An employee will be charged two (2) points for each no call no show provided the
employee doesn’t have a justifiable explanation for the no call no show.

 

Attendance points will be charged for all scheduled and agreed to days and hours
(regular, overtime, weekends, and holidays).

 

Employees will not be disciplined twice for the same accumulation of points.  If
an employee clears their record of all negative points that

 

31

--------------------------------------------------------------------------------


 

resulted in warning, this warning will be removed from their record.

 

Disciplinary action will be administered in the following manner:

 

Points accumulated

 

Action

 

 

 

5 Minus Points

 

Written Verbal Warning

 

 

 

8 Minus Points

 

Written Warning

 

 

 

12 Minus Points

 

Three Day Disciplinary Suspension

 

 

 

16 Minus Points

 

Discharge

 

Absence, tardiness or leaving work early for any of the reasons listed below
shall not be charged:

 

1.                                       Bereavement/Funeral Leave

2.                                       Scheduled to work on a holiday

3.                                       Earned Vacation (per day vacation will
require 48 hour approval)

4.                                       Jury duty

5.                                       Subpoenaed Attendance at Legal
Proceedings

6.                                       Military Leave

7.                                       Authorized Union Business

8.                                       Furlough

9.                                       Inclement Weather (Companies
designation)

10.                                 Disciplinary Suspensions

11.                                 Sick/Personal Days

12.                                 Short Term Disability

13.                                 Workers’ Compensation

 

No call no show of three (3) consecutive days without a justifiable explanation
for the no call no show will constitute job abandonment.

 

32

--------------------------------------------------------------------------------


 

Perfect Attendance

 

Employees shall earn one (1) plus point for each calendar month of perfect
attendance which can be accumulated to offset future occurrences, or can be
applied against prior occurrences as applicable.

 

Any sick/personal days beyond the allotted amount will affect perfect
attendance.

 

Tardies and absences beyond those allotted will affect perfect attendance.

 

Absence due to disciplinary action will affect perfect attendance.

 

Those with perfect attendance from April 1st through March 31st will receive a
$[*]bonus and paid in a separate check.

 

Employees will be required to notify their supervisors of their perfect
attendance no later than the first Monday in June.  Those who do not notify
their supervisors by this time will not be paid.  The supervisor will then
notify Human Resources within 24 hours.

 

Employees’ attendance records will be wiped clean effective April 1, 2012.

 

ARTICLE XIV

 

Bulletin Boards

 

SECTION 1.  CDC and CMC agree to maintain a sufficient number of factory
bulletin boards for the purpose of posting authorized Union notices, restricted
to notices of Union elections, notices of Union appointments and results of
Union elections, notices of Union meetings and notices of Union recreational and
social affairs.  The Union shall furnish CDC and CMC with a copy of each notice
prior to its’ posting on the bulletin boards.

 

33

--------------------------------------------------------------------------------


 

ARTICLE XV

 

Representation - Stewards

 

SECTION 1.  The number of chief stewards shall be limited to two (2) on first
shift, one of whom shall be the Shop Chairperson.  One (1) Chief Steward on the
second shift and will be limited to ten (10) hours union time per week.

 

The Shop Chairman can be elected from any shift.  Shop Chairman has the right to
handle grievances on any shift.

 

Chief Stewards shall be paid for authorized time spent on grievances at their
hourly rates. .

 

SECTION 2.  The number of departmental stewards shall not exceed one (1) for
each fifty (50) employees, but in all cases, it is agreed there shall be a
steward for each Business Unit Specialist if there are less than fifty (50)
employees under the Business Unit Specialist’s supervision unless otherwise
mutually agreed.  Cell/department stewards shall be paid for authorized time
spent on conflict resolution under the following conditions:

 

A.                                   The total time spent on grievances,
exclusive of time spent at grievance meetings, shall not exceed four (4) hours
per week.

 

B.                                     Authorized time spent on grievances shall
be paid at hourly rate.

 

SECTION 3.  The privilege of cell/department stewards to leave their work during
working hours without loss of pay is extended with the understanding that the
time will be devoted to the prompt handling of legitimate grievances and will
not be abused. Stewards shall continue to work at their assigned jobs at all
times, except when permitted to leave their work to handle grievances as
provided herein.

 

SECTION 4.  On each shift in the manufacturing area designated in

 

34

--------------------------------------------------------------------------------


 

Section 1 of this article, there shall be a shift grievance committee consisting
of three (3) employees, including the Chief Steward, should one be assigned, for
that shift with whom CDC and CMC agree to meet weekly if disputes are pending. 
Emergency meetings may be arranged on a day and time mutually agreed upon.

 

Each committee person shall be permitted up to two (2) hours with pay in order
to meet with the appropriate chief steward in preparation for each divisional
meeting.

 

SECTION 5.  There shall be a General Top Committee consisting of six
(6) employees who shall meet with the General Management Committee.  The General
Top Committee, together with the General Management Committee, shall handle all
matters brought before them by either the General Top Committee or the General
Management Committee.

 

Either CDC, CMC or the Union may request that the General Top Committee and the
General Management Committee meet to discuss problems other than pending
grievances.

 

SECTION 6.  The names of the stewards in each department and the names of the
chief stewards or their alternates, if any, shall be given to Management in
writing by either the Shop Chairman or the Local Union President.

 

In addition, CDC and CMC shall be notified as to the employees designated by the
Union to serve on the Divisional Grievance Committee and the General Top
Committee, Safety Committee or other committees jointly approved.

 

Any changes in stewards of makeup of Divisional or Top Committee shall be
promptly reported to the Management.

 

SECTION 7.  A cell/department steward will be asked to work if fifteen percent
(15%) of the employees in their cell/departments are

 

35

--------------------------------------------------------------------------------


 

scheduled to work, provided that there is work in his/her occupation or there is
an alternate assignment which he/she is willing and able to perform and which is
scheduled to be run.  In order to provide the cell/department steward with a
work assignment he/she shall first be permitted to bump the employee in his/her
occupational group level with the highest number of overtime hours who is
scheduled to work.  If the cell/department steward’s occupational group level is
not scheduled to work, the cell/department steward shall bump the least senior
employee scheduled to work whose work the steward is capable of performing.

 

A chief steward will be asked to work if twenty-three percent (23%) of the
employees in his/her area of representation are scheduled to work, provided that
there is work in his/her occupation or there is an alternate assignment which
he/she is willing and able to perform and which is scheduled to be run.

 

SECTION 8.  Nothing herein contained shall be construed as depriving any person
working for CDC and/or CMC, or any group of such persons, from the right to
present grievances to CDC/ CMC.

 

SECTION 9.  CDC/ CMC will pay employee/Union negotiators their hourly rate based
on their scheduled work hours, on days when negotiations are scheduled
regardless of the time actually spent in negotiations.  CDC/ CMC will pay the
cost of meeting rooms and refreshments for negotiations.

 

ARTICLE XVI

 

Grievance Procedure

 

SECTION 1.  Should differences as to the application, or interpretation, of the
terms of this agreement arise between CDC/ CMC and the Union or CDC/ CMC and any
employee included in the bargaining unit, such difference or controversy shall
be handled in the manner hereinafter set forth.  It is the purpose of this
section to provide procedure for prompt, equitable adjustment of grievances.  It
is understood and

 

36

--------------------------------------------------------------------------------


 

agreed that grievances to be considered hereunder must be filed promptly after
the occurrence thereof.

 

Step 1. If an agreement cannot be reached following a discussion between the
grievant, Steward and Supervisor.  The problem will be reduced to writing and
submitted to the appropriate supervisor.  The supervisor will have the
responsibility of replying to the grievance promptly and with a complete
explanation of why they disagree or what they recommend as a remedy.  An answer
in writing shall be given to the grievant by the supervisor within twenty-four
(24) hours after presentation of the grievance unless such period is extended by
mutual agreement between the supervisor and the Shop Chairman, Chief Steward, or
the President of the Union.  The grievance will then be returned to the
appropriate Steward for the Union’s acceptance or rejection.  If rejected it
will be signed and numbered by the Steward, a copy of the numbered grievance
will then be provided to the supervisor.  The original will be retained by the
Steward and then submitted to the second step for action within three
(3) working days.  If remedy is accepted it is signed and a copy is returned to
the supervisor.

 

Step 2. The Labor Relations manager must schedule this meeting within five
(5) working days from receipt of the grievance from first step.  The Labor
Relations Manager will meet with the appropriate manager and the Divisional
Grievance Committee.  If an agreement is reached then it will be answered as
completely as possible by the Labor Relations Manager and signed off by the
Divisional Grievance Committee at the time of the meeting.  If an agreement is
not reached then the reason will be given to the Divisional Grievance Committee
within three (3) working days.  The Divisional Grievance Committee will sign off
that it has not been accepted and submit it to the third step.

 

Step 3.  This meeting must be scheduled within five (5) working days from the
receipt of the grievance from the second step. The Top Committee will meet with
the Director of Human Resources and Labor Relations and the appropriate
Management designees to discuss a remedy

 

37

--------------------------------------------------------------------------------


 

to the problem.  If a remedy is found and agreed to, it will be the Company’s
responsibility to answer the grievance and the Union to sign off at the time of
the meeting. In the event a final agreement is not reached the reasons will be
answered by the Companies and given to the Top Committee within five (5) working
days.

 

Pre-Arbitration Meeting.  If a remedy cannot be found then either party has the
right to take the problem to arbitration as outlined in this agreement.  If
requested by either party, a pre-arbitration meeting will be arranged to discuss
the matters before arbitration.  The attendees at this meeting will be; the
Presidents of the Company and the UAW Local, 376 and the Director of Human
Resources and Labor Relations and the Shop Chairman.

 

If a remedy cannot be found then either party has the right to take the problem
to arbitration as outlined in this agreement.

 

After the third step meeting the Company will supply a status report to the
Local Union Office.

 

To insure that the process moves as quickly as it should the Union and Companies
agree to the following:

 

In the event the Union fails to process a grievance as outlined in the

 

Agreement then the grievance will be considered as dropped and will not be
processed.

 

In the event the Companies fail to follow the time frames as outlined in the
agreement then the Companies will forfeit the award of the grievance.  It is
also agreed that if the grievance is serious enough the parties can agree to
skip a step to bring the grievance to resolution.

 

It is agreed that the Steward will give the grievance to the Chief Steward or
Shop Chairman to be logged and numbered after the 1st step.

 

38

--------------------------------------------------------------------------------


 

SECTION 2.  Should the Union need a further explanation of CDC and/or CMC’s
answer as provided in either Step 2 or Step 3 of the procedure, they may request
further explanation which shall be given by CDC/CMC within three (3) working
days of their request.  The additional explanation shall be considered, along
with the answer, as representing CDC/CMC’s position.

 

It is agreed that no grievance shall remain outstanding without having been
heard at Step 3 of the procedure for more than four (4) months from its date of
filing.  In order to comply with such a time limit, the parties agree that
grievances are to be considered in order of their date of filing unless
otherwise mutually agreed, and the parties further agree that sufficient third
step meetings will be scheduled.

 

Grievances heard by the Top Committee which are not answered within the time
limit as provided in Step 3 above, may be referred at the option of the Union to
the Connecticut State Board of Mediation and Arbitration or the Union may
proceed under the regular provisions of Article XVII.  It is the right of the
Union to refer grievances to the Connecticut State Board of Mediation and
Arbitration, without CDC/CMC’s agreement to such referral.

 

Any arbitration arising under this section shall be subject to the provisions
and limitations of Article XVII below.

 

ARTICLE XVII

 

Arbitration

 

SECTION 1.  In the event that the parties to this agreement fail to make a
satisfactory adjustment of any dispute arising under Article XVI of this
agreement after following the procedures outlined therein, either party may,
within fifteen (15) calendar days after a decision under Article XVI Section 1,
Step 3, notify the other party in writing that the dispute is to be submitted to
arbitration.

 

39

--------------------------------------------------------------------------------


 

SECTION 2.  The dispute shall then promptly be submitted to:

 

(a)                                 A mutually acceptable arbitrator, or

 

(b)                                 If mutually acceptable, the Connecticut
State Board of Mediation and Arbitration, whose decision shall be final and
binding on both parties.

 

SECTION 3.  In the event the parties fail to agree upon an arbitrator within ten
working days after delivery of the written notice prescribed by Section 1 of
this article, the dispute shall thereupon be submitted to a single arbitrator
who shall be selected and proceed under the voluntary labor arbitration rules of
the American Arbitration Association.

 

SECTION 4.  The arbitrator shall be confined in the decision to be rendered to
the meaning and interpretation, or the application of an interpretation, of the
particular provision or provisions of the contract that gave rise to the
grievance or grievances.  There shall be no power to add to, subtract from or
modify this agreement or to establish or change any part of the basic wage
structure.

 

SECTION 5.  Compliance with the decision of the arbitrator shall begin
immediately after receipt of notice thereof.

 

SECTION 6.  CDC and CMC agree to pay one grievant for time spent at the
arbitration hearing.  Where the grievant has been discharged or is otherwise no
longer an employee of CDC/CMC, CDC/CMC will pay any one bargaining unit employee
who appears as a witness for time spent at the arbitration hearing.

 

ARTICLE XVIII

 

Armed Forces Separation Pay Allowance

 

SECTION 1.  Each employee leaving CDC/CMC’s employ after more than six
(6) calendar months’ service with CDC/CMC immediately prior to his/her departure
to directly enter the United States Armed Forces, shall, upon receipt by CDC/CMC
of official notice of his or her

 

40

--------------------------------------------------------------------------------


 

assignment into such service, be granted a sum of [*] ($[*]) Dollars.

 

SECTION 2.  Each employee who shall leave CDC/CMC’s employ subsequent to
October 1 in any year and prior to the following June 1, and who shall have had
at least twelve (12) months of service with CDC/CMC immediately prior to
leaving, shall receive by separate check:

 

A.                                    An additional sum based on the employee’s
scheduled workweek during the last three (3) full weeks immediately prior to
leaving CDC/CMC.  This sum shall be not less than [*] hours’ pay nor more than
[*] hours’ pay at the employee’s hourly rate in effect during the last three
(3) full weeks of employment prior to leaving.  Average earned rate is defined
as total gross pay earned during the three week period, including overtime and
attendance bonus, if any, divided by total hours worked, and

 

B.                                    A further sum equal to [*] hours’ pay at
the same rate for each full year of service with CDC/CMC immediately prior to
the employee’s departure, the total of such hours pay not to exceed [*].

 

ARTICLE XIX

 

General

 

SECTION 1.  Adequate medical and sanitary facilities will be provided and
maintained at all times.

 

SECTION 2.  CDC and CMC will not assign supervisory employees to Bargaining Unit
work except for training purposes, for machine and assembly tryouts, or in
situations involving production difficulties and in other emergency
circumstances.

 

SECTION 3.  Apprentices included as “employees” within the bargaining unit as
defined in Article III of this agreement shall be governed by the provisions of
special apprenticeship agreements as agreed to by the parties.

 

41

--------------------------------------------------------------------------------


 

Formal training programs, other than apprenticeship programs, shall be subject
to joint agreement of the parties.  Provisions for formal training programs are
contained in Appendix E that is attached to and part of this agreement.

 

SECTION 4.  Employees will be permitted three (3) days off with pay because of
the death of their father, mother, spouse, sister, brother, son, daughter,
mother-in-law, father-in-law, daughter-in-law, son-in-law, brother-in-law,
sister-in-law, grandmother, grandfather, grandson or granddaughter, and shall
receive pay at their hourly rate for the scheduled time lost on any such days
when they were scheduled to work by CDC and CMC including overtime days.

 

Holidays, which fall on any of these days of absence, will be paid for at the
hourly rate.

 

Should a death in the family as defined herein occur while the employee is on a
paid holiday, or while on vacation as provided in this agreement, the employee
shall receive the three (3) days with pay as provided in this section in
addition to such holiday or vacation.

 

SECTION 5.

 

A.  Annually, commencing on the first Monday in April employees with at least
one (1) year seniority shall be entitled to sick/personal leave with pay, up to
a maximum of five (5) days per Contract year.  For each such day, they shall
receive pay for hours they would have been scheduled to work at their hourly
rate.  Unused sick/personal leave shall be paid the 2nd  Thursday in July.

 

B.  Unless there is a satisfactory reason for not giving such notice, employees
must notify CDC/CMC of their absence in accordance with established procedures
no later than one hour after the beginning of the shift on the first day they
are sick/personal to receive sick leave pay.

 

At the time the employee notifies CDC/CMC, he/she shall indicate the

 

42

--------------------------------------------------------------------------------


 

number of days they expect to be absent.  Such notification shall not constitute
the granting of a leave of absence by CDC/CMC.

 

The Companies and the Union agree that when an employee is eligible for
Sickness & Accident benefits, the Human Resources Department will mail the
appropriate paperwork to the employee within five (5) business days of being
notified the employee is out.

 

SECTION 6.  CDC and CMC agree to pay employees the loss, if any, between their
hourly rate, for their scheduled work week, including shift bonus, and the total
payment received during two (2) weeks National Guard or Military Reserve summer
training.  To receive this benefit, the employee must submit to CDC/CMC a copy
of his/her signed military pay voucher for this period as evidence of his/her
attendance and amount paid provided that any employee may be paid under this
provision for only one single period of up to two consecutive weeks in any one
calendar year.

 

SECTION 7.  An employee who is on jury duty shall be paid the difference between
his/her hourly rate and his/her remuneration as a juror for each day on which
he/she reports for or performs jury duty and on which he/she otherwise would
have been scheduled to work for CDC/CMC

 

In order to receive payment, the employee must provide CDC/CMC with the
necessary verification of jury duty service by 12:00 noon on Monday of the week
that the employee will receive payment.

 

SECTION 8.  It is the policy of CDC and CMC that no employee (including
Production Specialists or management personnel) shall touch, or in any way
physically abuse or address other employees (whether or not members of the
bargaining unit) in a profane or abusive manner.

 

SECTION 9.  When new Production Specialists and Business Unit Managers are
appointed, CDC/CMC shall post the Production Specialists’ and Business Unit
Managers’ name and area of responsibility on

 

43

--------------------------------------------------------------------------------


 

appropriate bulletin boards.

 

SECTION 10.  CDC, CMC and the Union recognize the importance and desirability of
establishing and maintaining an effective and timely communications program for
all employees.

 

SECTION 11.  A procedure has been set up to have all emergency phone calls
handled by the front desk between the hours of 8am to 5pm.

 

Emergency Call procedure:

In the event of an emergency the caller is required to supply the following
information:

Name of Employee

Nature of Emergency

Department Number

Name of Supervisor

 

The correct number to use is (860) 236-6311.

 

The switchboard operator will process the emergency phone call using the
information provided, first they will contact the supervisor and have them get
the employee to respond.  If this is not successful then we will contact the
employee directly by paging them in the shop and then transferring the call to
where the employee may receive the call (i.e. the extension they called from),
if all else fails the Union will be contacted with the information received by
the operator from the emergency call, and they can contact the employee.

 

SECTION 12.  It is agreed that the New Park Ave. gate will be open each weekday
for the change of shift between the hours of 2:30 p.m. to 3:45 p.m.

 

SECTION 13.  The Companies will make every reasonable effort to provide adequate
quantities of shop supplies in order to allow employees to satisfactorily
perform their work tasks.  Including, but not limited to:

 

44

--------------------------------------------------------------------------------

 


 

shop rags, eyeglass cleaner, wipers, paper towels and tooling.

 

SECTION 14. In an effort to improve and maintain good housekeeping standards in
CDC and CMC’s bathrooms one individual on the first shift will be added to fill
the general cleaning classification, whose primary job will be to clean the
bathrooms.

 

The Union will be involved in joint scheduling for the cleaning of the
bathrooms.

 

SECTION 15. It is agreed in order to insure that all parties understand the
concept of Bargaining Unit work separate information sessions will be held for
the commercial, military and support units.  In attendance will be all
supervisors, business unit manager, chief steward and Shop Chairman.

 

ARTICLE XX

 

Cost of Living Provision

[*].

 

ARTICLE XXI

 

No Strike — No Lockout

 

SECTION 1.                         CDC and CMC agree that during the term of
this agreement, there shall be no lockouts. The Union agrees that there shall be
no strikes, slowdowns or stoppages of work and any employee participating in
such action shall be subject to disciplinary action.

 

ARTICLE XXII

 

Occupational Safety & Health

 

SECTION 1.  CDC and CMC shall comply with the “Occupational

 

45

--------------------------------------------------------------------------------


 

Safety and Health Act of 1970” and all other required legal standards of safety,
health and sanitation.  Adequate medical and sanitary facilities will be
provided and maintained at all times.

 

                                                SECTION 2.  Accident records
shall be kept and maintained by CDC and CMC and shall be made available on
request to the Safety Committee.  The “Recording and Reporting of Injuries and
Illnesses” shall be as required by the “OSHA of 1970”.  Report shall be posted
by CDC and CMC at least quarterly.  An annual report shall be furnished to the
Social Security Department, UAW.

 

                                                SECTION 3.  CDC/ CMC agree to
maintain a joint Labor-Management Safety Committee.  The Committee shall be
composed of at least one (1) representative of management, including the safety
official, and one (1) representative on the Union for all locations.  The Local
Union shall select the Union representative.

 

The designated safety representative shall perform the following duties:

 

·                  Shall, with CDC/ CMC’s safety representative, conduct safety
tours of the plant.

 

·                  Meet with CDC and CMC’s safety representative on a monthly
basis to work out solutions to those problems noted on the safety tours or
brought to the attention of the safety committee.

 

Time spent on the above, as well as any other time spent on safety matters,
shall be compensated for up to twenty (20) hours per week.

 

                                                SECTION 4.  CDC, CMC and the
Union recognize the importance and desirability of establishing and maintaining
a safe working environment and positive safety attitude among all employees.

 

                                                SECTION 5.  The Safety Committee
may seek the advice, opinion and suggestions of experts, authorities and
official agencies.  The Union representative thereon shall have the right to
call such experts, authorities and official agencies, as well as safety and
industrial hygiene

 

46

--------------------------------------------------------------------------------


 

representatives of the International Union of the UAW into the plant, and they
shall be permitted to make such examinations, investigations and recommendations
as shall be reasonably connected with the purpose of the committee.

 

                                                SECTION 6.  CDC and CMC agree to
inform the Safety Committee of the names and natures of substances used in the
plant, exposure to which may be unhealthful or dangerous, and upon request of
the Union Safety Representative to reveal the names and natures of any substance
or compound used in the plant.

 

                                                SECTION 7.

 

                                                A.  The Union agrees to
participate on the committee and will endeavor to have its members observe all
safety rules and use all equipment and safeguards provided including safety
eyewear and footwear.

 

                                                B.  The Companies agree to
provide each employee one pair of prescription safety glasses per two years for
those employees requiring the use of prescription eyewear. The Companies will
continue to provide non-prescription safety eyewear for all other employees. 
Exceptions to the two-year limit are:

 

(1)                       Eyewear is damaged and rendered ineffective as a
result of work-related incident through no fault of the employee.

 

(2)                       Significant changes to employee’s prescription
requirements.

 

                                                C.  The Companies agree to
provide $[*] per year to reimburse each employee for the purchase of safety
footwear.

 

                                                D.  This agreement, and the
Union’s participation on the various safety committees, shall not be deemed to
impose upon the Union, or any official or agent of the Union, any legally
enforceable duty or standard of care with respect to work-place safety that
would not otherwise exist under

 

47

--------------------------------------------------------------------------------


 

Federal or State Law.

 

                                                SECTION 9.  Employees injured on
the job and receiving Worker’s Compensation payments may, with consideration of
union input and the approval of CDC/ CMC Medical Department, be placed on jobs
consistent with their medical limitations in accordance with the following
procedure:

 

The employee may be placed on an open job.

 

Employees may, with the approval of CDC/ CMC Medical Department, exercise one
(1) bid which shall not count for purposes of the eight (8) month bid limitation
in Article X, Bidding, Section 1.  Such bids may be to a job that is higher,
lower, or in the same labor grade.

 

ARTICLE XXIII

 

Duration of Agreement

 

                                                SECTION 1.  This agreement shall
be in full force and effect from April 1, 2012 to March 31, 2014.

 

                                                SECTION 2.  Should either CDC,
CMC or the Union wish to amend, modify or terminate this agreement at the
expiration date hereof, said party shall, at least sixty (60) days prior to the
expiration date, notify the other party by certified letter of said desire to
amend, modify or terminate this agreement, whereupon, not later than five (5)
days after receipt of such notice a conference shall be held between the
representatives of CDC, CMC and the Union for the purpose of discussing
amendment, modification or termination of this agreement.

 

                                                SECTION 3.  Should neither
parties so notify the other of a desire to amend, modify or terminate this
agreement, it shall automatically extend itself for an additional period of one
year when the procedure for amendment, modification or termination shall be
outlined in Section 2 of this article; this agreement shall be automatically
extended from year to year should neither party notify the other of a desire to
amend, modify or

 

48

--------------------------------------------------------------------------------


 

terminate this agreement.

 

ARTICLE XXIV

 

Complete Agreement

 

This Agreement contains all the terms of agreement existing between the Company
and Union. Neither party can claim there are any other binding past practices,
understandings, side letters, or other Agreements between them — all such past
practices, understandings, side letters, and other agreements are hereby revoked
and eliminated, unless they are specifically included in writing in this
Agreement. Any future changes to this Agreement (or the continued provision of a
benefit not specifically set forth in this Agreement will only be binding on the
parties if agreed to in writing and signed by the Vice President of Human
Resources (or his/her designee) and the President of the Union.

 

If either party believes that a prior agreement or understanding, whether
written or oral, continues following the execution of this Agreement, they shall
produce or describe with specificity such prior agreement or understanding for
acceptance or rejection by the other side prior to July 1, 2012.  All such prior
agreements and understandings shall be null and void and deemed not to exist
unless signed to by the Company and the Union and reduced to writing as part of
this Agreement.

 

ARTICLE XXV

 

Past Practices

 

1.              Under normal operating conditions, the President of UAW Local
376 is permitted to enter the factory at any time when the factory is in
operation, provided he/she causes no disruption in operations.

 

2.              Colt Defense and Colt Manufacturing agree to inform UAW Local
376 of scheduled meetings the Human Resource Manager is having with union
represented employees concerning their plans for retirement.  The purpose of
this notice will be to afford the Shop

 

49

--------------------------------------------------------------------------------


 

Chairperson or his/her delegate the opportunity to be present in these meetings.
Said employee will be paid for time spent in the meeting during scheduled
working hours.

 

3.              In the event there is a question about the quality of parts
manufactured in the factory, the discrepant parts will be held until a Union
representative and Human Resources reviews the parts and traceability, not to
exceed 4 hours from time of discovery when such occurrence is on the 1st shift. 
For occurrences on 2nd or 3rd shift, the parts will be held no more than 4 hours
of the start of the following 1st shift.  One part will then be held for
evidence at third step and the rest will be moved to the next stage of
production (i.e. scrap or rework) as determined by Colt Defense or Colt
Manufacturing.

 

4.              As copies of the recreation fund checks are available to the
Human Resources department, a copy will be provided to the Shop Chairperson.

 

5.              A free cafeteria lunch will be provided to each employee on his
or her birthday.

 

6.              Prior to lunch breaks on first and second shift, employees will
be afforded five (5) minutes of wash up time.

 

7.              The elected officials of UAW Local 376 (President, Shop Chairman
and Chief Steward) will be provided the opportunity to return to the factory
positions they held prior to their election (shift, department, job code and
occupational group level) not later than 30 days after the end of their term. 
If shift, department, job code or occupational group level is no longer
available at the end of their term, he/she will have the right to exercise
seniority under Article X of the 2012 Collective Bargaining Agreement.

 

8.              The Shop Chairperson and 1st Shift Chief Steward (if an elected,
full time Union Official) will be given the opportunity to attend the

 

50

--------------------------------------------------------------------------------


 

UAW’s Annual Leadership Conference and compensated up to a maximum of four (4)
consecutive days, eight (8) hours a day, at their hourly rate for attendance at
this meeting. Attendance during the weekend will NOT be compensated. The request
for this time must be made to the Human Resources department no later than three
(3) weeks prior to the conference date.

 

9.              Newly appointed union stewards who are employees of Colt Defense
or Colt Manufacturing will be provided the opportunity to attend the UAW Local
376 sponsored grievance training, to be conducted once every three (3) years, 
upon election to the steward’s position. The Company agrees to pay for time so
spent not to exceed six (6) hours as long as the time is within the employee’s
scheduled work hours.  The request for this time must be made to the Human
Resources department no later than two (2) weeks prior to the day of training
along with a list of the stewards attending the training.

 

10.       The M4 Instructor/Programmer Swiss Machine CHC Operator, job code 839
will be eliminated effective immediately.  The 4 incumbents, Joseph Capello,
Roosevelt Foster, Melvin Little and Michael Holmes will be “grandfathered” at
their current rate of M4 and be entitled to appropriate increases.  The job
classification for the Swiss Machine CNC will be changed to reflect M3, Setup
and Operate CNC and future hires and or bids for the Swiss Machine CNC will be
for the M3 position.

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their respective officers and representatives as of April 1, 2012.

 

51

--------------------------------------------------------------------------------


 

COLT DEFENSE LLC

 

 

 

 

 

By:

/s/ Howard Weinstein

 

/s/ Sal Malignaggi

 

Howard Weinstein

 

Sal Malignaggi

 

 

 

Director of Manufacturing

 

 

 

 

 

/s/ Gina Cordeira

 

/s/ Penny Smart

 

Gina Cordeira

 

Penny Smart

 

Senior HR Manager

 

Labor Relations Manager

 

 

 

 

 

 

 

 

 

/s/ Gerald Lancour

 

 

 

Gerald Lancour

 

 

 

General Manager

 

 

 

 

 

 

 

 

 

 

COLT’S MANUFACTURING COMPANY LLC

 

 

 

 

 

By:

/s/ Jim Tipton

 

/s/ Deneen Silvers

 

Jim Tipton

 

Deneen Silvers

 

VP of Human Resources & Employee Relations

 

HR Manager

 

 

 

 

 

 

 

 

AMALGAMATED LOCAL UNION NO. 376

 

 

 

 

 

 

 

 

By:

/s/ Carmen Burnham

 

/s/ Mike Holmes

 

Carmen Burnham, President

 

Mike Holmes, Shop Chairperson

 

52

--------------------------------------------------------------------------------


 

/s/ John Palmer

 

/s/ Jeff Bifolck

John Palmer

 

Jeff Bifolck

 

 

 

/s/ Martin Sholes

 

/s/ Henrietta Green

Martin Sholes

 

Henrietta Green

 

 

 

/s/ Gerard Deveau

 

 

Gerard Deveau

 

 

 

 

 

 

 

 

UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA —UAW

 

 

 

 

 

By

/s/ Julie Kushner

 

 

 

Julie Kushner, Director Region 9A

 

 

 

 

 

 

 

 

 

 

 

/s/ Barry Bayly

 

 

 

Barry Bayly, International Representative

 

 

 

53

--------------------------------------------------------------------------------


 

APPENDIX A

 

Joint Program for Manufacturing Operations

 

Mission Statement

 

We believe that the principles expressed in our World Class Operations
philosophy are fundamental to human nature and should be constructive and
consistently practiced in our work environments.  The success of our
organization is based on a sound foundation of mutual respect and trust.  Every
employee is responsible and worthwhile and is due the respect the rights and
privileges of others.  We also believe the organization has a right to meet and
exceed its goals.

 

Within this environment of mutual respect and trust, we believe that the
acknowledgment and application of each employee’s abilities and the introduction
and delivery of the skills enhancement processes for all employees will provide
an avenue for a prosperous future.  Also the process of open discussion and
problem solving through various joint operations committees between the UAW, CD
and CMC will allow the achievement of our common goal, survival and prosperity.

 

Business Structure and Decision-Making Process

 

The structure of CD and CMC reflects certain basic principles, e.g., recognition
of the stakes and equities of everyone in the organization; full participation
by the Union; use of a joint decision-making process; placement of authority and
decision-making in the most appropriate part of the organization, within
emphasis on the Work Cell; and, free flow of information and clear definition of
the decision-making process.

 

As guided by these principles, the organization will be structured in the
following way:

 

Structure

 

CELL MEMBER

 

The individual CD and CMC employee.

 

54

--------------------------------------------------------------------------------

 


 

CELL TEAM

 

An integrated group of approximately 3-15 Work Cell members.

 

UAW CELL STEWARD

 

Will be elected by the members of the Cell and will represent the Union on the
Cell Team; the manner and process for such election to be determined by the
Union.  The Cell Steward is a working member of the Cell Team.

 

UAW CHIEF STEWARD

 

Will be elected at large the manner and process for such election to be
determined by the Union. The Chief Steward will serve the needs of the members
throughout the plant.

 

UAW SHOP CHAIRPERSON

 

Will be elected at large from all CD and CMC members; the manner and process for
such election will be determined by the Union.  The UAW Shop Chairman represents
the Union and its members and serves as the highest local administrator of the
Agreement.

 

Function

 

CD and CMC will be unique in the manner in which the basic Work Cells will
operate. Joint decision-making will be utilized. The Work Cells will have
responsibilities such as producing to schedule, producing a quality product,
housekeeping, safety, maintenance of equipment, material and inventory control,
and training.

 

It is for the mutual benefit of all bargaining unit members that work
assignments to be rotated when possible.  This rotation is designed to
accomplish production goals and to enhance the skills of each member.  CD and
CMC agree that supervision in each department will, at the beginning of each
shift, assign available work based on scheduled needs with consideration to
seniority.

 

55

--------------------------------------------------------------------------------


 

Recruitment and Selection

 

The CD and CMC organization will require people who can fully commit to the
philosophy and effectively contribute to its mission.

 

Both parties recognize the critical importance of a process for recruitment and
pre-selection that accurately and objectively assesses candidate qualification. 
The complexity of such a process supports the establishment of a joint team to
work on the development and ultimate implementation of such process in
accordance with guidelines to be established by the parties.

 

Training

 

The success of CD and CMC in meeting its mission in an internationally
competitive environment is dependent upon the continuous development and
implementation of new tools, methods and cutting edge technology.  Training and
education provide the tools necessary for all CD and CMC team members to meet
these ongoing challenges, and programs to meet these goals will be jointly
developed and administered.   To help assure CD and CMC’s long-term viability,
jointly developed competency-based training of all CD and CMC members is
strongly endorsed by both parties.

 

Classifications have been combined and or created to support flexible operation
of work cells.  Individuals who have been chosen to progress will be given an
opportunity to be trained in the classifications needed in the particular cell
in which they work.

 

1.                                      Individuals will not be forced to learn
new skills.  Before an individual starts skill enhancement, he/she will sign up
indicating their desire for a commitment to learn skills for further level
progression blocks and their willingness to work as a team member to perform any
work that is needed in the team and which they are now qualified.

 

2.                                      A bargaining unit member will receive a
new job level within the occupational group when he/she has demonstrated skills
equal to that level.

 

56

--------------------------------------------------------------------------------


 

Code of Conduct

 

The code of conduct for CD and CMC is established in its mission statement,
which is set forth the basic operating principles of the organization.  Actions
or behaviors that are contrary to these principles or Company Rules may be
subject to the Grievance and Arbitration Procedure.

 

APPENDIX B

 

Wages

 

SECTION 1.  Minimum and maximum rates for occupational group level, the number
of levels in each occupational group and the rate within each level, and
specialist rates shall be in accordance with pay for knowledge wage group
schedule as set forth in Appendix B.

 

SECTION 2.  The principle of equal pay for equal work shall apply among all
employees, male and female.

 

SECTION 3.        Jobs shall be classified in their appropriate group levels by
the Wage Administration Department of CDC and CMC using the NMTA program.

 

During the life of this agreement there shall be no revision of existing job
descriptions except as justified by change in job content.  Any job description
so revised or any new job description will be discussed with the Union prior to
its implementation.  If the Union disagrees with the description or evaluation
or any changed or new job, CDC and CMC may place it into effect, and the Union
shall have the right to protest it under the grievance procedure.

 

Differences of opinion between CDC, CMC and the Union on the proper work level
for any occupational grouping shall be handled as follows:

 

A rating may be protested on the grounds that the job has been incorrectly
defined or that, given a correct definition, the application of point values,

 

57

--------------------------------------------------------------------------------


 

as set forth in the Plan, has been inaccurately made.

 

A rating may be protested on the grounds that, because of the peculiar nature of
the job, the application of the NMTA program to such job creates substantial
inequities and that such job should therefore be considered as not subject to
the provisions of the Plan.  In such cases, however, it shall be understood that
a clear demonstration that the Evaluation Plan is not applicable shall be
required if a particular job is to be exempted from the Plan.

 

C.            The following method will be used in determining the work level to
be assigned a job, which is a predominately clerical or non-manual position:

 

The job will be carefully analyzed and reviewed by CDC and CMC’s job analysts
who will write up a description of the duties so as to definitely describe the
work.  They will then assign a work level to the job on the basis of judgment as
to the difficulty of the job in relation to jobs that have been evaluated under
the NMTA program.

 

In the event CDC and CMC adopts a formal evaluation plan for predominantly
clerical or non-manual jobs, each plan will be used in the rating and discussion
of these jobs.

 

SECTION 4.   A night shift premium shall be paid on the following basis:

 

·                  bonus of [*] for employees scheduled to work on the second
shift or third shift.

 

SECTION 5.        Employees temporarily transferred for the convenience of CDC
and CMC will be paid on such assigned job at the same hourly rate of the work of
that job or their regular hourly rate, whichever is higher.  Temporary transfers
in excess of two (2) full consecutive workweeks will not be made except for
abnormal production conditions.

 

58

--------------------------------------------------------------------------------


 

SECTION 6.

 

A.            All occupational group levels listed which are currently inactive
or have been consolidated into a new combined classification will be removed
from the listing of classifications that will be effective with the ratification
of the new agreement.  The classifications not listed in the new agreement will
be on permanent hold and will not be reintroduced by either party without
discussions and agreement by both to reintroduce the classification in question.

 

B.            The incentive language has been removed from the agreement due to
the pay system changes that were agreed upon to replace the incentive system. 
The incentive language was removed from the contract and put aside, in tact. 
If, in the future, it become necessary to reintroduce an incentive system, this
same incentive system will be reintroduced and must be mutually agreed upon by
both parties.

 

SECTION 7.        It is agreed that the following wage schedules will be in
effect during the term of the agreement.  These changes will go into effect the
first Monday of the month.   New employees offered employment after April 1,
2012 at Skill Level I and Skill Level II job classifications will be paid at
[*]% of the established wage scale.

 

Wage Scales

 

 

 

 

 

Employees offered
employment prior
to 4/2012

 

Employees offered
employment after
4/2012

 

Group

 

Level

 

4/2/2012

 

4/1/2013

 

4/2/2012

 

4/1/2013

 

 

 

 

 

 

 

 

 

 

 

 

 

Assembly

 

I

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

II

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

III

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

Audit &

 

I

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

Testing

 

IA

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

59

--------------------------------------------------------------------------------


 

 

 

II

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

(job code 418H)

 

M

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

III

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

Clerk/Material

 

I

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

Mover

 

*II

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

III

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

IIIA

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

IV

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

Engravers

 

I

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

II

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

III

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

IV

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

Environmental/

 

I

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

Heat Treat

 

II

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

III

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

IV

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

Machining*

 

I

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

IA

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

II

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

III

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

obselete

 

IV

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

Machine Gun

 

III

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

*IV

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

Maintenance

 

I

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

II

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

IV

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

Add $[*] per skill as defined.

 

60

--------------------------------------------------------------------------------


 

Polishers*

 

I

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

**

 

II

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

III

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

Tool Cutter

 

I

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

II

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

III

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

 

IV

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

 

Add $[*] per skill as defined.

 

--------------------------------------------------------------------------------

*Certification available - $[*] per hour upon attainment

**Previous certification for inspecting work was available to polishers. 
Effective 4/4/11, $[*] was worked into their base pay, and a new certification
for rollmark became available.

 

Rates Outside Levels

 

Instructor/

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

Coordinator*

 

 

 

 

 

 

 

 

 

Instructor/

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

Coordinator -

 

 

 

 

 

 

 

 

 

Audit & Test

 

 

 

 

 

 

 

 

 

Leadperson -

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

Toolmaking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Shop

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Gunsmith

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

Custom Gunsmith II

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

Custom Gunsmith -

 

$[*]

 

$[*]

 

$[*]

 

$[*]

 

Competition

 

 

 

 

 

 

 

 

 

 

General Wage Rate Increases:

 

 

 

04/12

 

[*]

%

 

 

 

04/13

 

[*]

%

 

 

61

--------------------------------------------------------------------------------


 

Learners Rate

 

The learners rate of pay is established at $[*], not to exceed the new rate.

 

Red Circle

 

In a continuing effort to bring all Colt Employees under a single pay system,
red circle employee’s pay will be frozen for the first year of this contract. 
Red Circle employees that would meet the base rate of pay due to scheduled
raises will assume the base rate and removed from red circle.  Those employees
will receive a lump sum payment at the end of each quarter for the first year of
the contract equal to [*].

 

After the first year of the contract employees still above scale will be
continued at that higher rate and receive scheduled wage increases agreed upon,
providing they maintain their current skill set.

 

APPENDIX C

 

Insurance and Pension Benefits

 

CDC and CMC will pay for and provide insurance and pension benefits as fully
described in the certificates of insurance and the pension plan for employees
and their dependents (where applicable) in accordance with the Contract
Settlement Agreement between CDC and CMC and the Union dated April 1, 2012 which
is made part of this Agreement.

 

The Company(s) agree to maintain the current Health Care Plan through March 31,
2013.  Effective April 1, 2013, plan design will change to a Consumer Driven
Health Plan as outlined in the table below.  This is only a brief explanation of
benefits.  For more information, please see Human Resources for the Summary Plan
Document.  Please note that the document will not be available until after
April 1, 2013.

 

62

--------------------------------------------------------------------------------


 

[*]

 

CDC and CMC will continue to provide life insurance, accidental death and
dismemberment, medical, dental coverage for current and future employees who are
receiving workers compensation benefits due to their total disability up to five
years after total disability

 

It is agreed that the Companies will provide the Union with a copy of the health
insurance and dental plan documents as soon as they receive it.

 

Summary Plan Documents

 

The Companies agree to have the Union review and approve all Summary Plan
Documents brought up to date and approved by the Union prior to implementation.

 

The Company representative on the Insurance Review Committee will be the
Director of Human Resources Department Resources and/or his or her designee.

 

The Union will appoint two representatives to the Committee.

 

The Committee will meet as soon as possible on any denials of insurance claims. 
The Company will notify the Union Committee within seven (7) days of any denials
by the insurance carrier.

 

Dental Plan

 

·                  CD and CMC will continue to pay a monthly premium of $[*] per
bargaining unit employee to the Local UAW 376 for the administration and claims
of the UAW Dental Insurance Plan

 

APPENDIX D

 

Severance Pay

 

CDC and CMC and the Union hereby agree that in the event CDC and

 

63

--------------------------------------------------------------------------------


 

CMC relocates to another facility, the manufacture of any of the products
presently unit at its plant covered manufactured at its plant covered under this
agreement, the bargaining unit employees whose jobs are eliminated as a result
of the relocation shall be eligible for severance pay in accordance with the
terms and conditions set forth below:

 

SECTION 1.        The following rules and conditions shall govern an employee’s
eligibility for severance pay:

 

A.                        To be eligible for severance pay an employee:

 

(1)     Must be actively at work at the time CDC and CMC announces the decision
to relocate the manufacturing operations.  An employee on layoff at the time of
such announcement will not be eligible for severance pay.  CDC and CMC agree
that it shall not withhold such announcement in order to deprive any employee of
severance pay who would otherwise be eligible.

 

(2)     Must have been continuously in the service of CDC/ CMC at least one year
as of the date the employee’s services are actually terminated.

 

(3)     Must remain at work so long as specified by CDC/ CMC.  However, an
employee who terminates his employment earlier with the specific approval of
CDC/ CMC shall remain eligible for severance pay.  CDC and CMC agree to discuss
with the Union the shutdown procedures including the possible application of
inverse seniority.

 

B.                        An employee who is offered and accepts employment with
CDC/ CMC and actually works at least thirty (30) days shall not be entitled to
or eligible for severance pay.

 

C.                        An employee whose employment relationship with CDC/
CMC is terminated for any of the reasons set forth in Article X, Section 5 of
this agreement shall not be entitled to or eligible for severance pay.

 

SECTION 2.  Severance pay shall be based upon the formula of [*].

 

64

--------------------------------------------------------------------------------


 

For example:

[*]

 

Each week of severance pay shall be computed based upon the employee’s straight
time hourly rate  in effect at the time the relocation is announced, multiplied
by [*].

 

SECTION 3.  Payment of severance pay by CDC/ CMC to an employee and his/her
acceptance thereof shall constitute a complete termination of the employment
relationship between CDC and CMC and such employee and shall fully discharge all
seniority obligations of CDC and CMC under this agreement.  Such severance pay
shall constitute consideration for waiver by the employee of his/her seniority
rights under the collective bargaining agreement and his/her willingness to
remain at work so long as required by CDC/ CMC.

 

APPENDIX E

 

Training

 

As training needs are determined, they will be reviewed by the Joint Training
Committee.

 

There will be a Joint Training Committee (JTC) established consisting of two
(2) salaried employees, two (2) union employees and subject matter experts as
needed.

 

The charter of the Committee is to ensure cross training on job opportunities. 
The Committee will review the Collective Bargaining Agreement and jointly
develop measures to ensure compliance.

 

The Companies agree to provide qualified trainers.  Once the provider is
selected, the creation of actual program(s) will be the responsibility of the
Training Committee with input from the Training providers.

 

65

--------------------------------------------------------------------------------


 

Any training will be offered to employees based on seniority.  Employees can
participate in training programs that are for movement between levels of a
classification.

 

Any employee who is in training during his/her regularly scheduled work hours
will be paid his/her regular rate of pay.

 

Training time limits:

 

Job classification and code moving to same job classification and code in same
company, not to exceed two weeks.

 

Job classification and code moving to same job classification and code,
inter-company will be two weeks; and providing he/she is demonstrating
satisfactory progress may be allotted another two weeks.

 

Job classification and code moving to a different job classification and code
will be assessed at two weeks for training needs.  If the individual is not
making satisfactory progress at four (4) weeks, he/she will be disqualified.  If
he/she is making satisfactory progress, an additional two weeks may be allotted.

 

Section 1.   Certification

 

A.            Once an employee has reached the certification level of the
Machine Operator, Assembly or Polisher classifications, he or she will maintain
that level unless they are unable to perform at an acceptable level. This will
be measured with periodic audits of the employee’s workmanship. If the employee
has a problem he or she will be warned the first time.

 

(1)                                 In the event it is found that the employee
cannot continue at the certified level, the employee will lose their
certification.

 

(2)                                 The employee will be afforded the
opportunity to earn back their certification.

 

66

--------------------------------------------------------------------------------


 

APPENDIX F

 

CDC and CMC agree to provide to any Union designated member of CDC/ CMC’s Board
of Directors who is an employee of CDC/ CMC (and is not already eligible for
sufficient lost time or Union business time) paid time off from that employee’s
regular duties sufficient to attend all Board of Directors meetings and adequate
preparation time, not less than one full day prior to each Board Meeting.

 

APPENDIX G

 

Gainsharing and Profit Sharing Program

 

Effective January 1,1995, CDC and CMC shall established a gain sharing program
(the “Gain Sharing Program”) to provide quarterly and annual payments to hourly
and salaried employees based on the achievement of specified cost reduction
targets and a profit sharing program  (the “Profit Sharing Program”) to provide
annual payments to hourly and salaried employees based on the achievement of
specified levels of profitability (together the “Programs”).  The Programs shall
include the following elements:

 

General-

 

(a) All hourly employees shall participate in the Programs. It is the intent of
CDC and CMC that the maximum number of salaried employees shall participate in
the Program (together with hourly employees, the “Participants”) by
(i) minimizing the number of support personnel and (ii) maximizing the
percentage of such personnel assigned directly to a Product Line, Business Unit
or group of Business Units.

 

Notwithstanding the foregoing, the parties agree that the following individuals
shall not participate in the Programs (i) a minimum number of support personnel
as described above, and (ii) outside

 

67

--------------------------------------------------------------------------------


 

salespeople,  (iii) Business Unit Managers and (iv) the Chief Executive Officer
(“CEO”) and his/her direct reports.

 

Any bonus program for those individuals described in (i) above shall (a) be of a
similar magnitude to the programs and (b) be based, in part, on the achievement
of the Corporate Performance Target (as defined) below.

 

(b) The Participants shall participate in no other bonus programs except those
described herein or programs unanimously approved by CDC and CMC’s Board of
Directors.

 

Gain Sharing Program

 

(a)                                 Each participant will receive payment based
on [*]

(b)                                 [*]

(c )                               Payments

 

1.  Payments will be made within 20 days of the end of each of CDC and CMC’s
four quarters to each participant within a Performance Unit as follows:

 

Percentage of Performance

 

Target Achieved

 

Payment

 

100%

 

$[*]

 

110%

 

$[*]

 

 

[*]

 

2.  In addition to any payments received as a result of the achievement of the
Performance Targets described above, in the event a Participant’s Performance
Unit achieves the Following Performance Targets during the fourth quarter, they
will receive the following payments less any amount paid during the four
quarters:

 

Percentage of Performance

 

Targeted Achieved

 

Payment

 

95%

 

$[*]

 

100%

 

$[*]

 

110% or more

 

$[*]

 

 

68

--------------------------------------------------------------------------------


 

3.  The Companies will make every effort to ensure that the controlling factors
of Gain Sharing, Labor and Expense, will be properly managed towards achieving
the established Gain Sharing Targets.

 

Profit Sharing Program

 

The Profit Sharing Program shall provide Participants with payments, within 45
days of the end of each year, from a pool of 10% of annual Profits above levels
to be determined.

 

1998

 

$[*] million

 

 

Payments shall be distributed to all participants based on regular straight-time
hours paid (including all paid leaves such as holidays, vacations, paid
sick-leave, S&A, and workers’ comp, etc.) with each Participant’s payment
reduced by [*] of any amount received through the Gain Sharing Program.  Any
amounts thus reduced will be removed from the profit sharing pool.

 

For the purposes of the Profit Sharing Program, Profit shall be defined as
earnings (inclusive of Gain Sharing Payments) before interest, taxes,
depreciation, amortization and all other non-cash charges including special
charges, extraordinary expenses and other one-time charges.

 

APPENDIX H

 

401-k Plan

 

Employees covered by the collective bargaining agreement are eligible to receive
an employer match of [*] of their tax-deferred contributions up to [*] of
eligible compensation as defined by the terms of the Plan.  Matching
contributions will be made each payroll period.  All employees represented by
the UAW shall be permitted to participate in CD/CMC’s 401(k) plan under the same
terms and conditions as the non-represented employees.

 

69

--------------------------------------------------------------------------------


 

Employees hired after April 1, 2012 will be able to contribute to the 401(k) and
receive the above referenced employer match as they will not be participants in
the pension plan.  All other employees will not be allowed to participate until
the pension plan is frozen on December 31, 2012.

 

The Companies agree to assume payment of the Plan Annual Base, Plan Annual
Audit, Participant Base and Participant Web Fees for the 401(k) Plan.  Employees
are to assume payment of occasional fees (Check Fee, 1099 Fee, Loan origination
Fee, Loan Annual Maintenance and Distribution Fee).

 

The Union will have input in any future changes in administration of the plan.

 

All of the above will be in effect so long as the 401(k) plan is in effect.

 

APPENDIX I

 

Successorship

 

For the duration of the agreement, CDC and CMC will require a potential
purchaser of CDC and CMC or a substantial portion of its assets or operations to
assume the Collective Bargaining Agreement.

 

APPENDIX J

 

Retiree Benefits

 

If the spouse obtains alternate coverage as described in this agreement, the
Colt plan will continue to pay such benefits as may be required in order to
provide the spouse with benefits which, when combined with the benefits paid by
the spouse’s alternate coverage, are least equal to the benefits payable by the
Colt plan.  For example, if the spouse’s alternate coverage requires deductibles
or co-payments greater than those required under the Colt plan, the Colt plan
will reimburse the spouse for the difference between the deductibles or
co-payments required under the alternate coverage and those required under the
Colt plan.

 

70

--------------------------------------------------------------------------------


 

If the alternate coverage available to the spouse requires that the spouse pay a
premium or any other periodic charge as a condition of enrollment in that
alternate plan, the spouse will not be required to enroll in the alternate
coverage and the Colt Plan will be the primary Medicare coordinated coverage for
such spouse.  If the retiree and the spouse consent in writing, Colt may
reimburse the spouse for the cost of such premiums and the spouse may enroll in
the alternative coverage and the plan may provide tertiary coverage.  Any such
agreement is terminable by the retiree and /or the spouse will and, in the event
that the retiree and/or spouse terminate such agreement, the Colt Plan will
become the primary source of Medicare coordinated coverage for the spouse
immediately.

 

In the event that the spouse participate in alternate coverage as described in
this agreement and after ceases participation in such coverage (as a result of
lack of availability of such coverage, termination of the agreement described in
paragraph 2, or for any other reason permitted by this agreement), the Colt Plan
will become the primary Medicare coordinated coverage for the spouse.  In that
circumstance, there shall be no pre-existing condition limitations or any other
restriction imposed on the Medicare coordinated coverage provided by Colt to the
spouse.

 

In the event that the spouse participates in alternate coverage as described in
this agreement, and such alternate plan refuses to pay or unreasonably delays
payment of any benefit which Colt believes should be covered under the alternate
coverage, Colt will pay such claim (to the extent covered by the Colt plan) and
will pursue the provider of the alternate coverage for reimbursement.  The
spouse and the retiree will be held harmless from any refusal or unreasonable
delay in payment by the provider of alternate private coverage.

 

The Companies will provide a Group Retiree Health Benefit Plan for current and
future Medicare Part A and Part B enrollees.

 

The Post Retirement Health Benefit is a lifetime benefit for future and past

 

71

--------------------------------------------------------------------------------


 

retirees and  Spouses.

 

For future retirees effective April 1, 2010 the companies will provide retiree
health insurance not to exceed $[*] per month.

 

The Companies and the Union agree that retirements will be processed in the
following manner:

 

·                  The Company will produce a form to be completed by employees
who wish to receive retirement information.

 

If the employee indicates on the form that he/she wishes to receive an “estimate
only”, the estimate will be sent to the employee within two weeks of the date
the form was received by the Human Resources Department.

 

If the employee indicates that he/she wishes to retire, the Human Resources
Department will schedule as appointment with the employee and a Union rep within
two weeks of receiving the form.  The form must be received by Human Resources
Department at least thirty days prior to the retirement date in order to ensure
timely processing by the carrier.

 

Human Resources will explain all entitlements to the employee upon their
retirement, including ESOP.

 

Human Resources will provide a UAW Form 1221 (Retired    Employee’s
Authorization for Check-off Dues) during retiree processing, and will further
forward the completed form to the Pension Fund Trustee for processing.

 

Future retirees will be given a choice of a Retirement gift at the time of their
actual retirement from Colt’s.  The choice will be one of the following:

 

1.         Savings Bond

2.         Watch

3.         Standard production Colt Gun of their choice within legal limits

 

72

--------------------------------------------------------------------------------


 

The choice of the gun will be subject to availability and the employee having
the proper permits.  If the employee elects to choose a gun but does not have
the proper permit, the employee will have a period of one year from the date of
retirement to obtain a permit.  If they do not have the permit at the end of the
year’s time they must accept one of the other two gifts.

 

The Companies agree to provide an updated listing of all retired employees and
the retirement gifts they have chosen.  The list will also indicate when the
gift was received.  The list will be provided on a quarterly basis.

 

It is agreed that any Retirement letter sent out will be copied and sent to the
Union.

 

It is agreed that the Companies will provide a Life Insurance Policy to all
future retirees with at least ten (10) years of continuous service.  The amount
of the policy will be $[*].

 

Coltec Credited Service

 

The Companies agree to provide a best estimate of Coltec credited service to
each employee.  The Company’s and the Union understand hat this is an estimate
only and a true calculation of Coltec credited service can only be obtained from
Coltec.

 

Coltec Pension Processing

 

The Companies agree to work with the Union and Coltec to establish procedures
for processing Coltec retirements.

 

APPENDIX K

 

Subcontracting and Maintenance of Operations

 

General

 

It is the intent of CDC and CMC (i) to maintain and enhance its operations at
the West Hartford Facility (the “Facility”) and (ii) to make the necessary
investments in the skills of its workforce, in both cases so that the Facility

 

73

--------------------------------------------------------------------------------


 

can be a long-term competitive producer of the maximum number of different
products/weapons and parts within each product/weapon.

 

Subcontracting

 

The parties agree that it is in their mutual interest that CDC and CMC produce
parts and products in-house and minimize the need to purchase parts or products
from outside vendors.  A committee (the “Sourcing Committee”) will ensure that
all work is properly evaluated as to where the work will be accomplished  —
outside vendors or inside CDC and CMC.  The committee shall have three
(3) permanent members per side.  In addition, the Local union President or
his/her designee shall also receive notice of and may attend meetings.

 

CDC and CMC will keep the Sourcing Committee informed regarding existing or
potential arrangements and outside vendors and will work with the Committee with
the objective of bringing in-house any work currently or prospectively performed
by outside vendors.

 

A notice of desire, need or intent to subcontract any bargaining unit work must
be given to the Union with sufficient advance notice to allow for a meeting of
the committee to occur at least two weeks prior to any action taking place
regarding subcontracting.  All relevant information shall be made available to
said committee, including but not limited to; associated costs, vendor quotes,
feasibility study for completion in-house, intended length of outsourcing,
number of parts, impact on bargaining unit work, and any other necessary
documentation.  Additionally, requests for participation from in-house expertise
regarding a specific operation and/or operations shall be honored.

 

No work being performed in-house will be moved to an outside vendor absent the
approval of the Sourcing Committee. Work that has temporarily been brought in
will be exempted from this restriction.  In the event the Sourcing Committee
cannot agree over the whether or not to use an outside vendor, a meeting will be
called and will not be adjourned until an agreement has been reached.

 

74

--------------------------------------------------------------------------------


 

In an emergency situation, Management will be permitted to act on a temporary
basis.  An emergency situation that occurs three or more times during a
twelve-month period or five or more times during the term of the Agreement is no
longer an emergency situation but is reviewed by the Executive Committee to see
why it was done and to answer what will be done in the future.  After three or
five such emergencies as the case may be, the work will be returned in-house and
the issue will be resolved by the Executive Committee.

 

The Companies recognize their responsibility to work with the Union to preserve
jobs and jointly recognizes with the Union the need to establish and maintain
immediate and reliable sources for backup for critical components in the event
of failure or interruption of operations.

 

In order to meet its obligations to the Union and establish a process to source
only the minimum quantities to provide the excess capacity to meet demand, the
Companies agrees to the following:

 

·                  To notify the Union in writing of those suppliers selected to
supply the necessary manufacturing back up for critical components.

·                  Purchased orders involving the ordering of parts, which are
normally manufactured within the facility, are to be considered “outsource
orders” and will require the review and initials of the designated union
representative.  The review will be indicated by the individuals initials on the
original purchase order.  This will be accomplished prior to the order being
sent to the supplier.

·                  Copies of approved purchased orders will be provided to the
union.

·                  Outstanding Purchase Orders which require Union consent will
be reviewed monthly at the ISO steering committee meeting, to validate the
continued necessity of maintaining the supplier.

 

Maintenance of Operations

 

For the duration of this Agreement, no material part of CDC and CMC’s operations
operating at the Facility on the Consummation Date will be

 

75

--------------------------------------------------------------------------------


 

moved from the Facility, except as follows:  (CDC and CMC will not be required
to obtain the Sourcing Committee’s approval for the following exceptions unless
specifically noted).

 

a) Contracts with foreign buyers that specifically stipulate local content
requiring production outside the Facility.

 

b) Joint Contracts with non-affiliated entities where (i) the choice of the
partner substantially enhances CDC and CMC’s likelihood of securing a piece of
business and (ii) local content requiring production outside the Facility is an
explicit requirement of the Joint Contract and (iii) there is not intent either
explicit or implicit to evade or avoid the spirit of this agreement.

 

c) To the extent that the workforce is operating at maximum practical capacity
on a temporary basis, CDC and CMC may subcontract work to the minimum extent
required.  It is understood that CDC and CMC would not normally increase its
workforce capacity unless the projected need for the incremental capacity
exceeds six months.

 

d) To the extent that the Facility is operating at maximum practical and
physical capacity, additional work required to meet CDC and CMC’s needs may be
performed outside the Facility only after CDC and CMC has met and discussed this
matter with the Union with the objective of adapting the Facility to accommodate
such additional work.

 

e) In the event of any unauthorized work stoppage, force major or other reasons
beyond the control of CDC and CMC that causes the Facility to be unable to
operate, this provision shall not prohibit CDC and CMC from performing the work
at another location.

 

f) Work resulting from the introduction of New Products, such as Private Label
production of Shotguns, shall be excluded from this provision.  For this
purpose, the term New Products shall not include modifications, defined very
broadly, of existing product platforms. If it

 

76

--------------------------------------------------------------------------------


 

economically feasible to perform any portion of the work associated with the
Production of New Products, either initially or eventually, at the Facility, CDC
and CMC will make every effort to do so.

 

g) Ability to benefit from newly developed manufacturing processes or materials
that CDC and CMC cannot afford to implement in West Hartford as a result of
capital considerations (for example, metal injection molding technology and
Polymer technology).

 

APPENDIX L

 

ESOP

 

The Companies have established an Employee Stock Ownership Plan (“ESOP”) for
bargaining unit employees.  The Companies agree that the ESOP will not be
amended or terminated during the life of this Agreement without the Union’s
consent.  The rights of participants in the ESOP carefully described in the
ESOP.  Disputes regarding operation of the ESOP shall not be subject to the
grievance procedure.

 

It is agreed that the Companies will provide the Union with a copy of the ESOP
plan evaluation as soon as the Companies receive it.

 

If the Companies provide any new stock option, stock purchase, stock bonus or
any similar plan for any employees outside the bargaining unit, the same plan
shall be offered to the bargaining unit on terms no less favorable than the
terms offered to employees outside the bargaining unit.

 

The Companies and the Union agree to discuss, at the request of either parties,
establishment of an appropriate program to allow bargaining unit employees to
maintain or increase their level of stock ownership as such ownership is reduced
by distribution from the ESOP to individual participants.  Selection of the ESOP
Trustee, attorney, valuation firm or any other professional rendering service to
or on behalf of the ESOP shall be by mutual agreement of the Companies and the
Union.

 

77

--------------------------------------------------------------------------------


 

The Companies and the Union agree that the ESOP Committee will meet to discuss
any open issues including the percentage ownership of the corporation.

 

APPENDIX M

 

BOARD OF DIRECTORS

 

The UAW will have two (2) representatives (sharing one (1) vote) on Colt’s Board
of Directors as long as the ESOP holds stock in Colt.

 

APPENDIX N

 

Letters of Agreement

 

Fair Day’s Work

 

It is agreed that the Company has a right to require a fair day’s work from its
employees.  A fair day’s work is defined as a reasonable rate of production
agreed to by both the Union and the Company.

 

Contract Administration

 

The Administration of the contract for the Company will be the responsibility of
the Director of Labor Relations or his/her designate in his/her absence.

 

The Administration of the Pension is the responsibility of the Human Resources
Manager or his/her designate in his/her absence.

 

The Administration of the Health Insurance is the responsibility of the Senior
Human Resources Representative and the Human Resources Administrative Assistant.

 

Charity & Recreation

 

It is agreed that the Company’s will provide the Union with quarterly status
reports for the both Charity and Recreation fund balance.

 

78

--------------------------------------------------------------------------------


 

The Company’s agree to separate the Recreation Fund Account away from the
General Fund.

 

Grievances

 

It is agreed by both the Union and the Company that all of the final settlements
of grievances reached during contract talks will not set precedence or prejudice
either by the Union or the Company’s in future cases of this nature.

 

Cleaning of Fans

 

It is agreed that the Union and Company will work together to ensure that the
fans in the plant are properly cleaned before the summer seasons.  It is the
Company’s responsibility to set up the schedule to ensure the work is done in a
timely manner.  The Companies agree to install appropriate exhaust fans, or make
repair to exhausting fans in restrooms within the manufacturing facility.

 

Credit Prescriptions

 

It is agreed that any Health Billings on the subjects of Credit and
Prescriptions considered as emergency problems will not have to wait until the
Tuesday or Thursday insurance hours.  These items can be brought up at anytime.

 

Model P

 

The Companies agree to continue to meet with the Union Top Committee to discuss
the Model P work currently being outsourced, with an aim to bring the work back
“in house” if financially feasible.

 

Combining Departments

 

The company agrees that it will notify the Union Shop Chairman as soon as
practicable but no less than fourteen (14) days prior to the combination of
manufacturing departments that directly involve bargaining unit members.

 

79

--------------------------------------------------------------------------------


 

Shortly after notification, the Company and the Union agree to meet to discuss
the implications and effects of the manufacturing department combination has
upon the conditions of employment of bargaining unit members.

 

V-Cap Check-Off

 

The Companies agree to deduct weekly from the pay of each employee voluntary
contributions to UAW V-CAP, provided that each such employee executes or has
executed an authorization for assignment and check off of contributions to UAW
V-CAP.  The deductions shall continue for the life of this agreement for each
employee who signs a check off authorization form unless the employee revokes
the authorization in writing.

 

The Companies agree to transmit UAW V-CAP deductions to UAW V-CAP, care of
International Union.

 

The Union agrees to hold the Companies harmless against any claims, demands,
suits, or other forms of liability that shall arise out of or by reason of
actions taken by the Company for the purposes of complying with the provisions
of this Article.  In the event that any employee receives no pay on a payday in
which the Union dues and/or initiation fees are to be deducted, the deductions
shall be made from the next regular pay issued.

 

Thanksgiving Turkey

 

The Companies agree that when turkeys are presented as gifts during the
Thanksgiving Day Holiday they will be paid separately from the Recreation Fund.

 

Smoking Room/Mens Locker Room

 

The Companies have repaired and agree to maintain the heating system in the
men’s locker room through the following means.

 

·                  An independent thermostat control has been installed and is
dedicated to the room.

 

80

--------------------------------------------------------------------------------


 

·                  An independent contractor has been consulted and evaluated
the pace with the goal of providing adequate heat.

·                  The companies agree to proceed with the contractor’s
recommendation and provide additional ductwork to the locker room and utilize
existing heaters from the manufacturing floor to assist in the heating of the
room.

 

Vending

 

The companies agree to meet within sixty (60) days of ratification of the
agreement to discuss the continued use of Canteen and Eurest for vending and
cafeteria services.  The purpose of the meeting will be the exploration of
alternative vendors in order to provide improved service to our employees.  Once
identified and mutually agreed upon the companies will take the necessary steps
to procure the service.

 

West Hartford Facility

 

In order to reaffirm our ongoing commitment the following has been updated and
is republished and included in the 2012 Bargaining Agreement.

 

This letter is written to our employees who are members of UAW Local 376 (the
“Union”) to confirm the intention of both Colt Defense LLC and Colt’s
Manufacturing Company LLC (the “Companies”) to continue to make those products
manufactured at the West Hartford Facility within the State of Connecticut
through April 2015.  In the event that circumstances change the Company agrees
that it shall bargain with the Union over any such decision before any final
decision is made.  It shall be the objective of such negotiations to reach an
agreement that would enable the Company or Companies to remain in the state at
least through April 1, 2015.

 

This commitment may only be modified or amended by a writing signed by the
Company and the UAW and specifically referencing this “republished” letter.

 

81

--------------------------------------------------------------------------------


 

Life Insurance Increase

 

CDC and CMC will maintain current levels of benefits for Basic Life Insurance
and Basic Accidental Death & Dismemberment policies at $[*] each.

 

The Life Insurance and Accidental Death Benefit will be reduced when employees
reach a certain age.

 

The following schedule reflects  the life insurance and accidental death
dismemberment benefit available at the following ages:

 

70-74  - $[*]

75-79  - $[*]

80-84  - $[*]

85+     - $[*]

 

Short Term Disability

 

CDC and CMC will maintain the current level of Short Term Disability at $[*] per
week.

 

Job Security

 

CDC and CMC re-state their intent to provide “job security” consistent with the
Subcontracting and Maintenance of Operations provisions of the labor agreement
as follows:

 

·                  CDC and CMC will maintain and as economically feasible
continue to enhance its operations at the West Hartford Facility.

·                  The Parties agree that it is in their mutual interest to
produce parts and products in-house and minimize the need to purchase parts or
products from outside vendors.

·                  For the duration of the Agreement, no material part of CDC
and CMC operations operating at the Facility will be moved without engaging the
Union as provided for in the contract.

·                  Hourly Staffing

·      Staffing for CDC and CMC will be benchmarked manufacturing levels
necessary to produce at maximum practical capacity and demand, following capital

 

82

--------------------------------------------------------------------------------


 

improvements, cost reductions and manufacturing improvements in 2007.

·                        CDC and CMC will keep the maximum employees at work in
the current facility to commensurate with the build requirements.

·                        The Industrial Engineer Manning and Standards table
will  be used to determine that staffing level.

·       Staffing for CDC and CMC will be revisited when other circumstances
arise that may affect the staffing below these benchmarks such as other capital
improvements, cost reduction and manufacturing improvements.

 

In the event that there is any material downturn in production, potential loss
of jobs or other factors that effect the business operations at CDC, those
similar and/or operations which can be performed at the West Hartford facility
will be drawn from our Canada subsidiary to prevent loss of jobs in West
Hartford.

 

UAW Leave of Absence

 

The Company(s) affirm the seniority date of the following Bargaining Unit
Employee currently on “leave of absence” for Union Business, and affirm that she
is entitled to normal benefits of employment such as employer provided pension
and pension vesting, Health & Welfare insurance, ancillary insurances and ESOP
membership.

 

Carmen Burnham

DOB:  6/1/1947

Seniority Date:  1/28/74

 

83

--------------------------------------------------------------------------------